Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 1 of 92 Page ID #:9




         EXHIBIT A
          C      i cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0002194371&Search_Code=P.EGS&PJD=D-LOOplr8aK4pyamgnPvsJ9vgCNhyDo&SEQ=201912022...
                                                     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 2 of 92 Page ID #:10                                     *         IA 0
                                                                                                                                                                                                       ....
Search Request: Left Anchored Co,prvright    umber = PA000-2194371
Search Results: Displaying 1 of 1 entries:
                                                                                                      prev,ious 11 neliit . · I

                                                                                                      labeJedViaW


                                                                     "'EXCL USIYE* l'Jlicolas Cage beks out 'Pwp/,e Rain r, at a karaoke bar. ...

              Type of \Nork: Motion Picture
Regiistntion �umber/ Dat.e: PA00()21943 l / 2019-06-10
           Application Title: *EXCLLSlVE Nicolas Cage belts ou 'Purple Ram" at a karaoke hair follm1vmg recent split from 4th wife - set number BGUS_l55 163.
                       Title: *EXCLL SlVE* Nicolas Cage belts out 'Purple Ram"'. at a karaoke hair following recent split from 4th ,vife - set number BGL S_l 55 163.
               Desc1irp tion: Electronic file (e'Serv.ice)
       Copyt·ight Claim.ant: BackGrid USA, lnc., Transfer: By written agreement. Address: 700 N. Pacific Coast Highv1 ay, Suite 200, Re<londo Beach, CA, 90277, United St-ates.
          Date of Creation: 2019
        Date of Pub]icatiioo: 2019-04-23
Nation of Fir.st Publication: United States
Authorship on Ap,pJica:tiio.n: Paul James;. Domicile: United States. Authorship: entire motion picture.
                      Names: .fames, Paul
                             BackGrid USA, Inc.

                                                                                                      prev�ous   I�
                                                                 I                      Save, Print and Email (Ilfiln Pag�
                                                                                              I
                                                                 !select Download Format Full Record              T   11 format or PrinttSav� I
                                                                 !Enter your email address:       I                                               I[ Email IJ

                                                                                                                                                                                                       ....
                                                                                                                                                                                     • �               r
                                                                                                                                                                1,1
                                                                                                                                                                                            7:00 PM
                                                                                                                                                                                           12/2/2019
          C      i cocata log .loc.g ov/cgi-b cn/flweb reco n ,cgi ?Sea rch_Arg =-VA0002152086&Search_Code= REGS &P1D=18Wa4 noXpu SXUZ dXYh PXS Flu Sp Lef9&S EQ=-20191202,..   *
                                                                                                                                                                                                                        ...
                                                            Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 3 of 92 Page ID #:11
Search Request Left.Anchored Copyright Number = VA00021520.8'6

                                                                                                             I�
Search Results: Displa)ing 1 of 1 entries
                                                                                                  previous

                                                                                                  Labeled View


                                                              *EXCLUSIVE* Tom .Brody and Gisel.e Bundclien h.ave· a date tiight at olm - set. ..

               Type of \\.'oi-k: , isuru Material
Registra.tion �umber I Date: VA0002152086 I 20]9-0 � -20
            .Application Tide: *EXCLUSIVE* Tom Brady and Gisde Bundcben have a date night at Nobu- set number BGUS._1493352 - 22 images
                           Title: *EXCLU SIV'E Tom Brady and Gisele Bundchen have a date night at Nohu - set number BGUS_14933 52 - 22 images. [Group registration of published photographs. 22
                                  photographs. 2019-02-20 to 2.019-02-20]
                   Descrirp tion: 22 photographs : m1ectronic file (eService)
        Cop)tigh,t Claimant: BackGrid · -sA, Inc., Transfer: B) written agreement. Address: 00 N. Pacific Coast High-waJ, Suite 200, Redondo Beach, CA, 902 , United States.
             Datte of Creation: =019
   Publii.cation Date Range: _019-02-20 to 2019-02-20
 Nati.on of Fint Publica.tion: United States
 Authorship on Applicatio:n: Julio Toledo;, Domicile: -ni:ted States. Authorship: photogrn.phs.
              Copy.ri ght )ilote: Regardrng tide information: Deposit contains complete list of titles that correspond to the individual photographs iindudecl in this group.
                                  Regarding group registration: A group of published photogrnphs may be registered on one application with one filing fee only under limited circumstances ..•4:LL of the
                                  foUm;\ing are required: 1 .. All photographs (a) were created by the same author ANTI Cb) are O\;\rn.ed by the same copyright claimant Al\TD ,0c) l\'e:re published in. the same
                                  calendar year AND 2 .. The group contains 750 photographs or less AND 3. A sequentiaUy number,ed list of photographs containing the title, file name and month of publication
                                  for each photograph included in the group must be uploaded along "-' ith other required application materials. The list must be submitted in an approved document format such
                                  as .XLS or .PDF. Tl11e file name for the numbered list must contain the title of the group and the Case Number assigned to the application..
                 Photogra phs: Published in February 2.019 (22 photographs): 19089938, 19089939� 190899-40, 19089941, 1908994- 0 19089943, 19089944, 19089945, ]9089946, 19089947, 19089948,
                                  19Q89949, 19089950, 19089951, 19089952, 19089953, 19089954, 190,89955, 190899:56, 19089957, 19089958, 19089959
                      IS"ames: Toledo, Julio
                               B ackGrid -SA Inc.


                                                                                                                                                           "-                       ---           ...   Q    7:59P
                                                                                                                                                           I                                                12/2/2019
          C       i cocatalog .. loc.g.ov/cgi-brn/Pwebrecon,,::gi?Search_Arg=VAu001364 82&.Search_Code=REGS&PID=9g-GUG6P_ffOejtNSGt4A16no2sil&5EQ=201912022:l043 ..,
                                                           Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 4 of 92 Page ID #:12
                                                                                                                                                                                *          (a,   0       I_!

Search Request: Left Anchored Copyright _ umbe,r = \Au00 B64l82
Search Results: Di.splaying 1 of 1 entries
                                                                                                    prevfaus        oext
                                                                                                               11

                                                                                                    Labeled View


                                                                     Brad Pitt attends JenniferAniston rs 50th: hirlhday pat•ty at tlte SUJ1.set ..

               Type of \:\lork: Visual Material
&egistration Numbe1r I Dat.e: 'Au001364l82 J 2019-05-04
           Ap plicatii.on Title: Brad Pitt attends Jennifer Aniston's 50th birthday party at the Sunset Tmyes Hotel - s,et number BGUS_1482581 - subset GE\'.A. - 9 images.
                                                                                                            r


                        Titile: Brnd Pitt attends JenniferAniston\; �0th birthd ay party at the Sunset Towers Hotel - set number BGUS_14825.8l - subset GEVA - 9 image�.
                  Descrip tion: Electronic file (eService)
        Copyri g h,t Claimant: BackGrid USA. Inc .., Transfer: By 'l!vri:tten a:gre,ement. Address: 700 N. Pacific Coast Highwaj, Suite 200, Redondo Beach, CA, 9027 , United States.
            Date of Creation: 2019
Nat.iion (!If Fi:.-st Publication: United States
 Authorship o.n A pp lication: Gerardo· asquez; Domicile: United States. Authorship: photographs_
              Cop yri ght Not.e: C_O_ correspondence.
                                 Regarding title information: Deposit cont.ains complete hst of titles that correspond to the mdividu.al photographs included in this group_
                                 Regan:lmg group registration: A group of published photographs may be. registered on one application with one filing fee onl.y under limited circumstances .. A.LL ofthe
                                 follo1,ving are :required: 1. All photo graphs (a) were created b the same author ANTI (b) are o,vned by the same copyright claim.ant A_ -D (c) were published in the same
                                                                                                  y
                                                                                                                                                                                   i
                                 c a1endar year ANTD 2 .. The group contains 7 50 photographs or less AND 3. A sequentially numbered list of photographs containing the title, f le name and month of publication
                                 for each photograph included in the group must be uploaded along ,:vi.th other required application materialls. The list must he s'uhmitted in an approved document format such
                                 as ..XLS or .PDF. The me name for the numbered list must contain the title of the group and the Case Number assigned f,o the application.
                     Contents: 18874-530, 18874)31, 18874532, 18874533, 188 4534, 18874535, 18874536, 18874537, 18874-538.

                       Na.mes: ·,;_.rasguez,. Gerardo
                               BackGrid . -SA,. Inc.


                                                                                                   , previous I
                                                                                                                  I�
                                                                                                                                                                    ------
                                                                                                                                                                         �-                       ....   Q     8:0 p       1111
                                                                                                                                                             I                                                 12/2/2019
          C
                                                                                                                         F                  p
                  i cocatalog.loc.gov/<:.gi-bm/Pw�brec.on.cg1?Search_Arg=VA0002103.066&Search_Code=REGS&.PID=x1dMh6lQiA_f zmUPlRBdez8EaXS:BR-&SEQ=201912031...
                                                            Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 5 of 92 Page ID #:13
                                                                                                                                                                                    *       1'4 0
                                                                                                                                                                                                                     ...


                                                                       Sam1tel L Jackson is spotted w.itli the new and or.iguud rshaft' wli·ik ..


              Type of \"\Tork: Visual Material
Registration �umber/ Dat..e: \{A0002103066 / 2018-05-16
                                                                                                  f
           Application Title: Samuel L. Jackson is spotted v. ith the new and orig inru. ,, Shaf while filming in _ WC - set number BGUS_ 114 623 3, - 14 im ag es
                        Title: Samuel L. Jackson is spotted 1;,;,'ith the ne,, and orig inal 'Shaf vrhile filming in_ fYC - set number BG' -S_l 146233, - 14 images. [Group registration of published photographs.
                                                                                                  f

                               14 photographs. 2018-02-17 to 2018-0-'-'-17]
                Description: 14 photographs: medrnnic file (eSen.-ice)
        Copyright Claimant: B.ackGrid USA, ln.c., Transfer: Bj , 1Iit1:en agreement. Address: 00 N .. Pacific Coast High,;o.'ay, Suite 00, Redondo Beach, CA, 9027 , United States.
           Date of Creation.: 2018
   Publication Date Ra.uge: 2018-02-17 to 2018-02-17
� atiott ·of Fi.1:st Publication: United States
 Authoil·ship on Application: Luis Guerra J r ; Domicile: United States. Authorship,: phot.ographs.
             Cop- ,vr.ight Note; Regard:ing tit1e information: Deposit cont.ai.ns complete hst of titles th.at correspond t.o the indi,.-idual photographs induded in this group_
                             Regarding group registration: A group of published photographs may be registered on one application \1rith one filing fee only under limited circumstances. AlL of the
                             follmving are required: t All photographs (a) were creat,edhy the same author A iD �b) are o,; vned by the same copyright claimantAl"'\1D (c) were pubhshed in the same
                             calendar year ANTI ""'· The group contains 750 photographs or less AND J_ A sequentially numbered list of photographs containing: the title, file name and month of publication
                             for each photograph included in the group must be uploaded along with other required application materials. The list must be submitted in a.11 approved document format such
                             as ..XLS or .PDF. The file name for the numbered list must contain the tide of the _group and the Case_ umber aisstgned to the application.
                Photographs: Publis hed in.Febrnary 2018 (14 photographs): 10965454, 10965455, 10965456, 10965457, 10965458, 10965459, 10965460, 10965461, 10965462, 10965463, 10965464 .,
                                10965465,1096546�1096546
                       l\"ames: Guerra Jr., Luis
                                BackGrid ·, -SA, ln.c.

                                                                                                     previous
                                                                                                                11 �



                                                                                                                                    ■
                                                                                          Save Pr.int and Email
      Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 6 of 92 Page ID #:14
     Published Group of Photos, *PREMIUM-EXCLUSIVE* Was Kylie Jenner finally spotted out? - set number BGUS_1109948 - 13 images, published 2018-01-15




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *PREMIUM-EXCLUSIVE* Was Kylie Jenner finally spotted out?
 Search Results: Displaying 1 of 1 entries




                      Group Registration of Published Photos, *PREMIUM-EXCLUSIVE* Was Kylie...

                    Type of Work: Visual Material
     Registration Number / Date: VA0002086892 / 2018-01-17
                Application Title: Group Registration of Published Photos, *PREMIUM-EXCLUSIVE* Was Kylie
                                   Jenner finally spotted out? - set number BGUS_1109948 - 13 images, published 2018-
                                   01-15.
                            Title: Group Registration of Published Photos, *PREMIUM-EXCLUSIVE* Was Kylie
                                   Jenner finally spotted out? - set number BGUS_1109948 - 13 images, published 2018-
                                   01-15.
                      Description: Electronic file (eService)
             Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N Pacific Coast
                                   Hwy., Suite 200, Redondo Beach, CA, 90277, United States.
                 Date of Creation: 2018
              Date of Publication: 2018-01-15
      Nation of First Publication: United States
 Alternative Title on Application: *PREMIUM-EXCLUSIVE* Was Kylie Jenner finally spotted out? - set number
                                   BGUS_1109948 - 13 images
      Authorship on Application: Vernon Lamb; Domicile: United States. Authorship: photograph.
         Rights and Permissions: Maria Buda, BackGrid USA, Inc., 700 N Pacific Coast Hwy., Suite 200, Redondo
                                   Beach, CA, 90277, United States, (917) 242-1505, (310) 798-9111,
                                   mbuda@akmgsi.com
                          Names: Lamb, Vernon
                                   BackGrid USA, Inc.




                                                     Save, Print and Email (Help Page)

                            Select Download Format Full Record                         Format for Print/Save

                            Enter your email address:                                                             Email




                                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-02-08 09:01:58                                                                                                                       Page 1 of 1
      Case   2:19-cv-10370-PA-JC
      *EXCLUSIVE*                                      Document
                  Britney Spears shows off fit figure and                1-1**WEBFiled
                                                          possible new ring!           12/06/19
                                                                                  MUST CALL          Page
                                                                                            FOR PRICING** - set 7 of 92
                                                                                                                number     Page -ID
                                                                                                                       BGUS_1104632     #:15
                                                                                                                                    38 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Britney Spears shows off fit figure and possible new ring! **WEB
 Search Results: Displaying 1 of 1 entries




                         *EXCLUSIVE* Britney Spears shows off fit figure and possible new ring!...

               Type of Work: Visual Material
 Registration Number / Date: VA0002098191 / 2018-04-10
            Application Title: *EXCLUSIVE* Britney Spears shows off fit figure and possible new ring! **WEB MUST
                               CALL FOR PRICING** - set number BGUS_1104632 - 38 images
                        Title: *EXCLUSIVE* Britney Spears shows off fit figure and possible new ring! **WEB MUST
                               CALL FOR PRICING** - set number BGUS_1104632 - 38 images. [Group registration of
                               published photographs. 38 photographs. 2018-01-10 to 2018-01-10]
                  Description: 38 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast Hwy,
                               Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-01-10 to 2018-01-10
  Nation of First Publication: United States
  Authorship on Application: Aja Oxman; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2018 (38 photographs): 10219492, 10219493, 10219494, 10219495,
                               10219496, 10219497, 10219498, 10219499, 10219500, 10219501, 10219502, 10219503,
                               10219504, 10219505, 10219506, 10219507, 10219508, 10219509, 10219510, 10219511,
                               10219512, 10219513, 10219514, 10219515, 10219516, 10219517, 10219518, 10219519,
                               10219520, 10219552, 10219553, 10219554, 10219555, 10219556, 10219557, 10219558,
                               10219559, 10219560
                      Names: Oxman, Aja
                               BackGrid USA, Inc.




                                                   Save, Print and Email (Help Page)
                          Select Download Format Full Record                       Format for Print/Save

                           Enter your email address:                                                         Email



2018-04-17 09:00:49                                                                                                                 Page 1 of 2
     Case   2:19-cv-10370-PA-JC
     *EXCLUSIVE*                                      Document
                 Britney Spears shows off fit figure and                1-1**WEBFiled
                                                         possible new ring!           12/06/19
                                                                                 MUST CALL          Page
                                                                                           FOR PRICING** - set 8 of 92
                                                                                                               number     Page -ID
                                                                                                                      BGUS_1104632     #:16
                                                                                                                                   38 images

                                              Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-04-17 09:00:49                                                                                                                Page 2 of 2
                 Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 9 of 92 Page ID #:17
UM-EXCLUSIVE* Legendary actor Richard Dreyfuss accused of Inappropriate Behavior by former fan *WEB EMBARGO UNTIL 9 pm EST on February 7, 2018* - set number BGUS_1130775 - 5




          Public Catalog
          Copyright Catalog (1978 to present)
          Search Request: Left Anchored Title = *PREMIUM-
          EXCLUSIVE* Legendary actor Richard Dreyfuss accused of Inappropriate
          Search Results: Displaying 1 of 1 entries




                                     *PREMIUM-EXCLUSIVE* Legendary actor Richard Dreyfuss accused of...

                        Type of Work: Visual Material
          Registration Number / Date: VA0002101494 / 2018-05-03
                     Application Title: *PREMIUM-EXCLUSIVE* Legendary actor Richard Dreyfuss accused of Inappropriate
                                        Behavior by former fan *WEB EMBARGO UNTIL 9 pm EST on February 7, 2018* - set
                                        number BGUS_1130775 - 5 images
                                 Title: *PREMIUM-EXCLUSIVE* Legendary actor Richard Dreyfuss accused of Inappropriate
                                        Behavior by former fan *WEB EMBARGO UNTIL 9 pm EST on February 7, 2018* - set
                                        number BGUS_1130775 - 5 images. [Group registration of published photographs. 5
                                        photographs. 2018-02-05 to 2018-02-05]
                           Description: 5 photographs : Electronic file (eService)
                 Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                        Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                     Date of Creation: 2018
              Publication Date Range: 2018-02-05 to 2018-02-05
           Nation of First Publication: United States
                      Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                        individual photographs included in this group.
                                        Regarding group registration: A group of published photographs may be registered on one
                                        application with one filing fee only under limited circumstances. ALL of the following are
                                        required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                        the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                        The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                        photographs containing the title, file name and month of publication for each photograph
                                        included in the group must be uploaded along with other required application materials.
                                        The list must be submitted in an approved document format such as .XLS or .PDF. The
                                        file name for the numbered list must contain the title of the group and the Case Number
                                        assigned to the application.
                         Photographs: Published in February 2018 (5 photographs): 10778381, 10778382, 10778383, 10778384,
                                        10778385
                               Names: BackGrid USA, Inc.




                                                               Save, Print and Email (Help Page)
                                       Select Download Format Full Record                       Format for Print/Save

                                       Enter your email address:                                                           Email




                                                            Help Search History Titles Start Over

        2018-05-08 09:01:36                                                                                                                       Page 1 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 10 of 92 Page ID #:18
UM-EXCLUSIVE* Legendary actor Richard Dreyfuss accused of Inappropriate Behavior by former fan *WEB EMBARGO UNTIL 9 pm EST on February 7, 2018* - set number BGUS_1130775 - 5
          Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
          Copyright Office Home Page | Library of Congress Home Page




        2018-05-08 09:01:36                                                                                                                       Page 2 of 2
     Case 2:19-cv-10370-PA-JC
            Josh Duhamel bring flowers to FergieDocument
                                                after questionable1-1
                                                                   NationalFiled
                                                                           Anthem 12/06/19
                                                                                  Performance - set Page    11 of 92 - 8Page
                                                                                                    number BGUS_1148166  images ID #:19




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Josh Duhamel bring flowers to Fergie after questionable National Anthem
 Search Results: Displaying 1 of 1 entries




                       Josh Duhamel bring flowers to Fergie after questionable National Anthem...

               Type of Work: Visual Material
 Registration Number / Date: VA0002103063 / 2018-05-16
            Application Title: Josh Duhamel bring flowers to Fergie after questionable National Anthem Performance -
                               set number BGUS_1148166 - 8 images
                        Title: Josh Duhamel bring flowers to Fergie after questionable National Anthem Performance -
                               set number BGUS_1148166 - 8 images. [Group registration of published photographs. 8
                               photographs. 2018-02-19 to 2018-02-19]
                  Description: 8 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-02-19 to 2018-02-19
  Nation of First Publication: United States
  Authorship on Application: Wallace Goodwin; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in February 2018 (8 photographs): 11003448, 11003449, 11003450, 11003451,
                               11003452, 11003453, 11003454, 11003455
                      Names: Goodwin, Wallace
                               BackGrid USA, Inc.




                                                Save, Print and Email (Help Page)
                         Select Download Format Full Record                    Format for Print/Save

                         Enter your email address:                                                      Email




                                             Help Search History Titles Start Over


2018-05-20 09:02:10                                                                                                          Page 1 of 2
    Case 2:19-cv-10370-PA-JC
           Josh Duhamel bring flowers to FergieDocument
                                               after questionable1-1
                                                                  NationalFiled
                                                                          Anthem 12/06/19
                                                                                 Performance - set Page    12 of 92 - 8Page
                                                                                                   number BGUS_1148166  images ID #:20
Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-05-20 09:02:10                                                                                                         Page 2 of 2
     Case 2:19-cv-10370-PA-JC              Document
                 New parents Kylie Jenner and                 1-1
                                              Travis Scott leave        Filed
                                                                 after lunch     12/06/19
                                                                             at Nobu              Page 13 of
                                                                                     - set number BGUS_1153718      92 Page ID #:21
                                                                                                               - 4 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = New parents Kylie Jenner and Travis Scott leave after lunch at Nobu
 Search Results: Displaying 1 of 1 entries




                        New parents Kylie Jenner and Travis Scott leave after lunch at Nobu - set...

               Type of Work: Visual Material
 Registration Number / Date: VA0002104288 / 2018-05-23
            Application Title: New parents Kylie Jenner and Travis Scott leave after lunch at Nobu - set number
                               BGUS_1153718 - 4 images
                        Title: New parents Kylie Jenner and Travis Scott leave after lunch at Nobu - set number
                               BGUS_1153718 - 4 images. [Group registration of published photographs. 4 photographs.
                               2018-02-24 to 2018-02-24]
                  Description: 4 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-02-24 to 2018-02-24
  Nation of First Publication: United States
  Authorship on Application: Adriano Camolese; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in February 2018 (4 photographs): 11105775, 11105776, 11105777, 11105778
                      Names: Camolese, Adriano
                               BackGrid USA, Inc.




                                               Save, Print and Email (Help Page)
                         Select Download Format Full Record                  Format for Print/Save

                         Enter your email address:                                                   Email




                                            Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
2018-06-01 09:01:16                                                                                                       Page 1 of 2
    Case 2:19-cv-10370-PA-JC              Document
                New parents Kylie Jenner and                 1-1
                                             Travis Scott leave        Filed
                                                                after lunch     12/06/19
                                                                            at Nobu              Page 14 of
                                                                                    - set number BGUS_1153718      92 Page ID #:22
                                                                                                              - 4 images
Copyright Office Home Page | Library of Congress Home Page




2018-06-01 09:01:16                                                                                                      Page 2 of 2
     Case 2:19-cv-10370-PA-JC                    Document
           Scott Disick and Sofia Richie squash breakup            1-1leaveFiled
                                                        rumors as they            12/06/19
                                                                            Nobu Malibu together - setPage    15 of 92 - Page
                                                                                                      number BGUS_1252697 10 imagesID #:23




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Scott Disick and Sofia Richie squash breakup rumors as they leave Nobu Malibu
 Search Results: Displaying 1 of 1 entries




                         Scott Disick and Sofia Richie squash breakup rumors as they leave Nobu...

               Type of Work: Visual Material
 Registration Number / Date: VA0002105287 / 2018-06-06
            Application Title: Scott Disick and Sofia Richie squash breakup rumors as they leave Nobu Malibu together -
                               set number BGUS_1252697 - 10 images
                        Title: Scott Disick and Sofia Richie squash breakup rumors as they leave Nobu Malibu together -
                               set number BGUS_1252697 - 10 images. [Group registration of published photographs. 10
                               photographs. 2018-06-04 to 2018-06-04]
                  Description: 10 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-06-04 to 2018-06-04
  Nation of First Publication: United States
  Authorship on Application: Bernardo Bens; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in June 2018 (10 photographs): 13033919, 13033920, 13033921, 13033922,
                               13033923, 13033924, 13033925, 13033926, 13033927, 13033928
                      Names: Bens, Bernardo
                               BackGrid USA, Inc.




                                                 Save, Print and Email (Help Page)
                          Select Download Format Full Record                     Format for Print/Save

                          Enter your email address:                                                       Email




                                              Help Search History Titles Start Over


2018-06-08 09:02:03                                                                                                             Page 1 of 2
    Case 2:19-cv-10370-PA-JC                    Document
          Scott Disick and Sofia Richie squash breakup            1-1leaveFiled
                                                       rumors as they            12/06/19
                                                                           Nobu Malibu together - setPage    16 of 92 - Page
                                                                                                     number BGUS_1252697 10 imagesID #:24
Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-06-08 09:02:03                                                                                                            Page 2 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 17 of 92 Page ID #:25
UM-EXCLUSIVE* Khloe Kardashian steps out with her newborn daughter True Thompson for the first time **WEB EMBARGO UNTIL 4PM PST ON 05/07/18** - set number BGUS_1224999 - 37




          Public Catalog
          Copyright Catalog (1978 to present)
          Search Request: Left Anchored Title = *PREMIUM-
          EXCLUSIVE* Khloe Kardashian steps out with her newborn daughter True
          Search Results: Displaying 1 of 1 entries




                              *PREMIUM-EXCLUSIVE* Khloe Kardashian steps out with her newborn daughter...

                        Type of Work: Visual Material
          Registration Number / Date: VA0002116836 / 2018-08-02
                     Application Title: *PREMIUM-EXCLUSIVE* Khloe Kardashian steps out with her newborn daughter True
                                        Thompson for the first time **WEB EMBARGO UNTIL 4PM PST ON 05/07/18** - set
                                        number BGUS_1224999 - 37 images
                                 Title: *PREMIUM-EXCLUSIVE* Khloe Kardashian steps out with her newborn daughter True
                                        Thompson for the first time **WEB EMBARGO UNTIL 4PM PST ON 05/07/18** - set
                                        number BGUS_1224999 - 37 images. [Group registration of published photographs. 37
                                        photographs. 2018-05-06 to 2018-05-06]
                           Description: 37 photographs : Electronic file (eService)
                 Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                        Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                     Date of Creation: 2018
              Publication Date Range: 2018-05-06 to 2018-05-06
           Nation of First Publication: United States
           Authorship on Application: Stuart Browning; Domicile: United States. Authorship: photographs.
                      Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                        individual photographs included in this group.
                                        Regarding group registration: A group of published photographs may be registered on one
                                        application with one filing fee only under limited circumstances. ALL of the following are
                                        required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                        the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                        The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                        photographs containing the title, file name and month of publication for each photograph
                                        included in the group must be uploaded along with other required application materials.
                                        The list must be submitted in an approved document format such as .XLS or .PDF. The
                                        file name for the numbered list must contain the title of the group and the Case Number
                                        assigned to the application.
                         Photographs: Published in May 2018 (37 photographs): 12425174, 12425175, 12425176, 12425177,
                                        12425178, 12425179, 12425180, 12425181, 12425182, 12425183, 12425184, 12425185,
                                        12425186, 12425187, 12425188, 12425189, 12425190, 12425191, 12425192, 12425193,
                                        12425281, 12425282, 12425283, 12425284, 12425285, 12425286, 12425287, 12425288,
                                        12425289, 12425290, 12425291, 12425292, 12425293, 12425294, 12425295, 12425296,
                                        12425297
                               Names: Browning, Stuart
                                        BackGrid USA, Inc.




                                                               Save, Print and Email (Help Page)
                                      Select Download Format Full Record                       Format for Print/Save

                                      Enter your email address:                                                           Email
        2018-08-28 09:01:04                                                                                                                      Page 1 of 2
                                      Enter
UM-EXCLUSIVE* Khloe Kardashian steps out       your
                                         with her    email
                                                  newborn    address:
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 18 of 92 Page ID #:26
                                                          daughter True Thompson for the first time **WEB EMBARGO UNTIL 4PM PST ON 05/07/18** - set number BGUS_1224999 - 37




                                                           Help Search History Titles Start Over

          Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
          Copyright Office Home Page | Library of Congress Home Page




        2018-08-28 09:01:04                                                                                                                      Page 2 of 2
     Case 2:19-cv-10370-PA-JC          Document
                        Halsey starts the weekend early at1-1
                                                           Poppy -Filed  12/06/19
                                                                  set number            Page
                                                                             BGUS_1276262         19 of 92 Page ID #:27
                                                                                          - 10 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Halsey starts the weekend early at Poppy
 Search Results: Displaying 1 of 1 entries




                      Halsey starts the weekend early at Poppy - set number BGUS_1276262 - 10...

               Type of Work: Visual Material
 Registration Number / Date: VA0002124792 / 2018-09-24
            Application Title: Halsey starts the weekend early at Poppy - set number BGUS_1276262 - 10 images
                        Title: Halsey starts the weekend early at Poppy - set number BGUS_1276262 - 10 images. [Group
                               registration of published photographs. 10 photographs. 2018-06-29 to 2018-06-29]
                  Description: 10 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-06-29 to 2018-06-29
  Nation of First Publication: United States
  Authorship on Application: Gustavo Munoz; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in June 2018 (10 photographs): 13653720, 13653721, 13653722, 13653723,
                               13653724, 13653725, 13653726, 13653727, 13653728, 13653729
                      Names: Munoz, Gustavo
                               BackGrid USA, Inc.




                                           Save, Print and Email (Help Page)
                       Select Download Format Full Record             Format for Print/Save

                       Enter your email address:                                            Email




                                        Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page
2018-11-04 09:01:17                                                                                            Page 1 of 2
    Case 2:19-cv-10370-PA-JC          Document
                       Halsey starts the weekend early at1-1
                                                          Poppy -Filed  12/06/19
                                                                 set number            Page
                                                                            BGUS_1276262         20 of 92 Page ID #:28
                                                                                         - 10 images




2018-11-04 09:01:17                                                                                           Page 2 of 2
                 Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 21 of 92 Page ID #:29
EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in Turks and Caicos with sweetheart Joe Alwyn **NO NY PAPERS** **MUST CALL FOR PRICING** - set number BGUS_1280087




          Public Catalog
          Copyright Catalog (1978 to present)
          Search Request: Left Anchored Title = *PREMIUM-
          EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in Turks
          Search Results: Displaying 1 of 1 entries




                                  *PREMIUM-EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in...

                        Type of Work: Visual Material
          Registration Number / Date: VA0002124797 / 2018-09-24
                     Application Title: *PREMIUM-EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in Turks and
                                        Caicos with sweetheart Joe Alwyn **NO NY PAPERS** **MUST CALL FOR
                                        PRICING** - set number BGUS_1280087 - 53 images
                                 Title: *PREMIUM-EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in Turks and
                                        Caicos with sweetheart Joe Alwyn **NO NY PAPERS** **MUST CALL FOR
                                        PRICING** - set number BGUS_1280087 - 53 images. [Group registration of published
                                        photographs. 53 photographs. 2018-07-05 to 2018-07-05]
                           Description: 53 photographs : Electronic file (eService)
                 Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                        Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                     Date of Creation: 2018
              Publication Date Range: 2018-07-05 to 2018-07-05
           Nation of First Publication: United States
           Authorship on Application: Stuart Browning; Domicile: United States. Authorship: photographs.
                      Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                        individual photographs included in this group.
                                        Regarding group registration: A group of published photographs may be registered on one
                                        application with one filing fee only under limited circumstances. ALL of the following are
                                        required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                        the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                        The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                        photographs containing the title, file name and month of publication for each photograph
                                        included in the group must be uploaded along with other required application materials.
                                        The list must be submitted in an approved document format such as .XLS or .PDF. The
                                        file name for the numbered list must contain the title of the group and the Case Number
                                        assigned to the application.
                         Photographs: Published in July 2018 (53 photographs): 13761055, 13761056, 13761057, 13761058,
                                        13761059, 13761060, 13761061, 13761062, 13761063, 13761064, 13761065, 13761066,
                                        13761067, 13761068, 13761069, 13761070, 13761071, 13761072, 13761073, 13761074,
                                        13761075, 13761076, 13761077, 13761078, 13761079, 13761080, 13761081, 13761082,
                                        13761083, 13761084, 13761085, 13761086, 13761087, 13761088, 13761089, 13761090,
                                        13761091, 13761092, 13761093, 13761094, 13761095, 13761096, 13761097, 13761098,
                                        13761099, 13761100, 13761101, 13761102, 13761103, 13761104, 13761105, 13761106,
                                        13761107
                               Names: Browning, Stuart
                                        BackGrid USA, Inc.




                                                                Save, Print and Email (Help Page)

                                       Select Download Format Full Record                         Format for Print/Save
        2018-11-04 09:00:58                                                                                                                          Page 1 of 2
                 Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 22 of 92 Page ID #:30
EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in Turks and Caicos with sweetheart Joe Alwyn **NO NY PAPERS** **MUST CALL FOR PRICING** - set number BGUS_1280087


                                       Enter your email address:                                                             Email




                                                             Help Search History Titles Start Over

          Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
          Copyright Office Home Page | Library of Congress Home Page




        2018-11-04 09:00:58                                                                                                                          Page 2 of 2
     Case  2:19-cv-10370-PA-JC
       *EXCLUSIVE*                             Document
                   Amber Rose out with her new beau Monte Morris!1-1    FiledCALL
                                                                  **WEB MUST   12/06/19      Page
                                                                                  FOR PRICING**         23 of
                                                                                                - set number   92 Page
                                                                                                             BGUS_1289515      ID #:31
                                                                                                                          - 36 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* Amber Rose out with her new beau Monte Morris! **WEB MUST CALL FOR
 Search Results: Displaying 1 of 1 entries




              *EXCLUSIVE* Amber Rose out with her new beau Monte Morris! **WEB MUST CALL...

               Type of Work: Visual Material
 Registration Number / Date: VA0002125113 / 2018-10-12
            Application Title: *EXCLUSIVE* Amber Rose out with her new beau Monte Morris! **WEB MUST CALL
                               FOR PRICING** - set number BGUS_1289515 - 36 images
                        Title: *EXCLUSIVE* Amber Rose out with her new beau Monte Morris! **WEB MUST CALL
                               FOR PRICING** - set number BGUS_1289515 - 36 images. [Group registration of
                               published photographs. 36 photographs. 2018-07-17 to 2018-07-17]
                  Description: 36 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-07-17 to 2018-07-17
  Nation of First Publication: United States
  Authorship on Application: Luis Mejicano; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in July 2018 (36 photographs): 13955072, 13955073, 13955074, 13955075,
                               13955076, 13955077, 13955078, 13955079, 13955080, 13955081, 13955082, 13955083,
                               13955084, 13955085, 13955086, 13955087, 13955088, 13955089, 13955090, 13955091,
                               13955092, 13955093, 13955094, 13955095, 13955096, 13955097, 13955098, 13955099,
                               13955100, 13955101, 13955102, 13955103, 13955104, 13955105, 13955106, 13955107
                      Names: Mejicano, Luis
                               BackGrid USA, Inc.




                                                Save, Print and Email (Help Page)
                         Select Download Format Full Record                   Format for Print/Save

                         Enter your email address:                                                     Email



2018-11-07 09:01:36                                                                                                         Page 1 of 2
    Case  2:19-cv-10370-PA-JC
      *EXCLUSIVE*                             Document
                  Amber Rose out with her new beau Monte Morris!1-1    FiledCALL
                                                                 **WEB MUST   12/06/19      Page
                                                                                 FOR PRICING**         24 of
                                                                                               - set number   92 Page
                                                                                                            BGUS_1289515      ID #:32
                                                                                                                         - 36 images

                                            Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-11-07 09:01:36                                                                                                        Page 2 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 25 of 92 Page ID #:33
    *PREMIUM-EXCLUSIVE* Tom Brady and Gisele Bundchen are all loved up while enjoying a beach day with the kids - set number BGUS_1288905 - 54 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *PREMIUM-
 EXCLUSIVE* Tom Brady and Gisele Bundchen are all loved up while
 Search Results: Displaying 1 of 1 entries




                   *PREMIUM-EXCLUSIVE* Tom Brady and Gisele Bundchen are all loved up while...

               Type of Work: Visual Material
 Registration Number / Date: VA0002125115 / 2018-10-12
            Application Title: *PREMIUM-EXCLUSIVE* Tom Brady and Gisele Bundchen are all loved up while
                               enjoying a beach day with the kids - set number BGUS_1288905 - 54 images
                        Title: *PREMIUM-EXCLUSIVE* Tom Brady and Gisele Bundchen are all loved up while
                               enjoying a beach day with the kids - set number BGUS_1288905 - 54 images. [Group
                               registration of published photographs. 54 photographs. 2018-07-17 to 2018-07-17]
                  Description: 54 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-07-17 to 2018-07-17
  Nation of First Publication: United States
  Authorship on Application: Carlos Ruano; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in July 2018 (54 photographs): 13954992, 13954993, 13954994, 13954995,
                               13954996, 13954997, 13954998, 13954999, 13955000, 13955001, 13955002, 13955003,
                               13955004, 13955005, 13955006, 13955007, 13955008, 13955009, 13955010, 13955011,
                               13955012, 13955013, 13955014, 13955015, 13955016, 13955017, 13955018, 13955019,
                               13955020, 13955021, 13955022, 13955023, 13955024, 13955025, 13955026, 13955027,
                               13955028, 13955029, 13955030, 13955031, 13955032, 13955033, 13955034, 13955035,
                               13955036, 13955037, 13955038, 13955039, 13955040, 13955041, 13955042, 13955043,
                               13955044, 13955178
                      Names: Ruano, Carlos
                               BackGrid USA, Inc.




                                                     Save, Print and Email (Help Page)
                            Select Download Format Full Record                        Format for Print/Save

                            Enter your email address:                                                             Email
2018-11-07 09:01:42                                                                                                                      Page 1 of 2
                       Enter  your
                                 and email   address:
    Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 26 of 92 Page ID #:34
   *PREMIUM-EXCLUSIVE* Tom Brady     Gisele Bundchen are all loved up while enjoying a beach day with the kids - set number BGUS_1288905 - 54 images




                                                Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-11-07 09:01:42                                                                                                                     Page 2 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 27 of 92 Page ID #:35
EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger cruise the streets on Birds before dinner with her family **WEB MUST CALL FOR PRICING** - set number BGUS_1305584 - 94 images




          Public Catalog
          Copyright Catalog (1978 to present)
          Search Request: Left Anchored Title = *EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger cruise the streets on
          Search Results: Displaying 1 of 1 entries




                                 *EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger cruise the streets on...

                        Type of Work: Visual Material
          Registration Number / Date: VA0002127152 / 2018-11-02
                     Application Title: *EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger cruise the streets on Birds
                                        before dinner with her family **WEB MUST CALL FOR PRICING** - set number
                                        BGUS_1305584 - 94 images
                                 Title: *EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger cruise the streets on Birds
                                        before dinner with her family **WEB MUST CALL FOR PRICING** - set number
                                        BGUS_1305584 - 94 images. [Group registration of published photographs. 94
                                        photographs. 2018-08-06 to 2018-08-06]
                           Description: 94 photographs : Electronic file (eService)
                 Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                        Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                     Date of Creation: 2018
              Publication Date Range: 2018-08-06 to 2018-08-06
           Nation of First Publication: United States
           Authorship on Application: Daniel Poersch; Domicile: United States. Authorship: photographs.
                      Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                        individual photographs included in this group.
                                        Regarding group registration: A group of published photographs may be registered on one
                                        application with one filing fee only under limited circumstances. ALL of the following are
                                        required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                        the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                        The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                        photographs containing the title, file name and month of publication for each photograph
                                        included in the group must be uploaded along with other required application materials.
                                        The list must be submitted in an approved document format such as .XLS or .PDF. The
                                        file name for the numbered list must contain the title of the group and the Case Number
                                        assigned to the application.
                         Photographs: Published in August 2018 (94 photographs): 14385426, 14385427, 14385428, 14385429,
                                        14385430, 14385431, 14385432, 14385433, 14385434, 14385435, 14385436, 14385437,
                                        14385438, 14385439, 14385440, 14385441, 14385442, 14385443, 14385444, 14385445,
                                        14385446, 14385447, 14385448, 14385449, 14385450, 14385451, 14385452, 14385453,
                                        14385454, 14385455, 14385456, 14385457, 14385458, 14385459, 14385460, 14385461,
                                        14385462, 14385463, 14385464, 14385465, 14385466, 14385467, 14385468, 14385469,
                                        14385470, 14385471, 14385472, 14385473, 14385474, 14385475, 14385476, 14385477,
                                        14385478, 14385479, 14385480, 14385481, 14385482, 14385483, 14385484, 14385485,
                                        14385486, 14385487, 14385488, 14385489, 14385490, 14385491, 14385492, 14385493,
                                        14385494, 14385495, 14385496, 14385497, 14385498, 14385499, 14385500, 14385501,
                                        14385502, 14385503, 14385504, 14385505, 14385506, 14385507, 14385508, 14385509,
                                        14385510, 14385511, 14385512, 14385513, 14385514, 14385515, 14385516, 14385517,
                                        14385518, 14385519
                                       Names: Poersch, Daniel
                                              BackGrid USA, Inc.




        2018-11-20 09:01:36                                                                                                                          Page 1 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 28 of 92 Page ID #:36
EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger cruise the streets on Birds before dinner with her family **WEB MUST CALL FOR PRICING** - set number BGUS_1305584 - 94 images


                                                                Save, Print and Email (Help Page)
                                       Select Download Format Full Record                         Format for Print/Save

                                       Enter your email address:                                                             Email




                                                             Help Search History Titles Start Over

          Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
          Copyright Office Home Page | Library of Congress Home Page




        2018-11-20 09:01:36                                                                                                                          Page 2 of 2
       Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 29 of 92 Page ID #:37
*EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach in Malibu **WEB MUST CALL FOR PRICING** - set number BGUS_1310318 - 59 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach in
 Search Results: Displaying 1 of 1 entries




                    *EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach...

               Type of Work: Visual Material
 Registration Number / Date: VA0002127157 / 2018-11-12
            Application Title: *EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach in
                               Malibu **WEB MUST CALL FOR PRICING** - set number BGUS_1310318 - 59 images
                        Title: *EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach in
                               Malibu **WEB MUST CALL FOR PRICING** - set number BGUS_1310318 - 59
                               images. [Group registration of published photographs. 59 photographs. 2018-08-15 to
                               2018-08-15]
                  Description: 59 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-08-15 to 2018-08-15
  Nation of First Publication: United States
  Authorship on Application: Leonardo Dobner; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in August 2018 (59 photographs): 14515217, 14515218, 14515219, 14515220,
                               14515221, 14515222, 14515223, 14515224, 14515225, 14515226, 14515227, 14515228,
                               14515229, 14515230, 14515231, 14515232, 14515233, 14515234, 14515235, 14515236,
                               14515237, 14515238, 14515239, 14515240, 14515241, 14515242, 14515243, 14515244,
                               14515245, 14515246, 14515247, 14515248, 14515249, 14515250, 14515251, 14515252,
                               14515253, 14515254, 14515255, 14515256, 14515257, 14515258, 14515259, 14515260,
                               14515261, 14515262, 14515263, 14515264, 14515265, 14515266, 14515267, 14515268,
                               14515269, 14515270, 14515271, 14515272, 14515273, 14515274, 14515275
                      Names: Dobner, Leonardo
                               BackGrid USA, Inc.




                                                     Save, Print and Email (Help Page)

                             Select Download Format Full Record                       Format for Print/Save

2018-11-20 09:02:11                                                                                                                     Page 1 of 2
       Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 30 of 92 Page ID #:38
*EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach in Malibu **WEB MUST CALL FOR PRICING** - set number BGUS_1310318 - 59 images

                             Enter your email address:                                                           Email




                                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-11-20 09:02:11                                                                                                                     Page 2 of 2
     Case*EXCLUSIVE*
           2:19-cv-10370-PA-JC                 Document
                     Iggy Azalea and Playboi Carti leave a romantic1-1     Filed
                                                                   dinner date      12/06/19
                                                                               at Mastros Steakhouse -Page     31BGUS_1336955
                                                                                                       set number of 92 Page         ID #:39
                                                                                                                              - 60 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Iggy Azalea and Playboi Carti leave a romantic dinner date at
 Search Results: Displaying 1 of 1 entries




                      *EXCLUSIVE* Iggy Azalea and Playboi Carti leave a romantic dinner date at...

               Type of Work: Visual Material
 Registration Number / Date: VA0002127614 / 2018-11-21
            Application Title: *EXCLUSIVE* Iggy Azalea and Playboi Carti leave a romantic dinner date at Mastro’s
                               Steakhouse - set number BGUS_1336955 - 60 images
                        Title: *EXCLUSIVE* Iggy Azalea and Playboi Carti leave a romantic dinner date at Mastro’s
                               Steakhouse - set number BGUS_1336955 - 60 images. [Group registration of published
                               photographs. 60 photographs. 2018-09-15 to 2018-09-15]
                  Description: 60 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-09-15 to 2018-09-15
  Nation of First Publication: United States
  Authorship on Application: Roberto Maciel; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in September 2018 (60 photographs): 15915080, 15915081, 15915082,
                               15915083, 15915084, 15915085, 15915086, 15915087, 15915088, 15915089, 15915090,
                               15915091, 15915092, 15915093, 15915094, 15915095, 15915096, 15915097, 15915098,
                               15915099, 15915100, 15915101, 15915102, 15915103, 15915104, 15915105, 15915106,
                               15915107, 15915108, 15915109, 15915110, 15915111, 15915112, 15915113, 15915114,
                               15915115, 15915116, 15915117, 15915118, 15915119, 15915120, 15915121, 15915122,
                               15915123, 15915124, 15915125, 15915126, 15915127, 15915128, 15915129, 15915130,
                               15915131, 15915132, 15915133, 15915134, 15915302, 15915303, 15915304, 15915305,
                               15915306
                          Names: Maciel, Roberto
                                 BackGrid USA, Inc.




                                                  Save, Print and Email (Help Page)
                          Select Download Format Full Record                      Format for Print/Save

                          Enter your email address:                                                         Email
2018-11-25 09:02:22                                                                                                               Page 1 of 2
    Case*EXCLUSIVE*   Enter
                    Iggy Azaleayour
          2:19-cv-10370-PA-JC        emailCarti
                                and Playboi address:
                                             Document
                                                leave a romantic1-1     Filed
                                                                dinner date      12/06/19
                                                                            at Mastros Steakhouse -Page     32BGUS_1336955
                                                                                                    set number of 92 Page         ID #:40
                                                                                                                           - 60 images




                                             Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2018-11-25 09:02:22                                                                                                            Page 2 of 2
       Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 33 of 92 Page ID #:41
     *EXCLUSIVE* Joe Jonas and Sophie Turner get creative with their costumes at Kate Hudsons party - set number BGUS_1384337 - subset RMCL - 28 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* Joe Jonas and Sophie Turner get creative with their costumes at Kate Hudson's party - set number BGUS_1384337 - subset RMCL
 Search Results: Displaying 1 of 1 entries




                               *EXCLUSIVE* Joe Jonas and Sophie Turner get creative with their costumes at...

               Type of Work: Visual Material
 Registration Number / Date: VA0002135621 / 2019-01-25
            Application Title: *EXCLUSIVE* Joe Jonas and Sophie Turner get creative with their costumes at Kate Hudson’s party - set number
                               BGUS_1384337 - subset RMCL - 28 images
                        Title: *EXCLUSIVE* Joe Jonas and Sophie Turner get creative with their costumes at Kate Hudson’s party - set number
                               BGUS_1384337 - subset RMCL - 28 images. [Group registration of published photographs. 28 photographs. 2018-
                               10-28 to 2018-10-28]
                  Description: 28 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast Highway, Suite 200, Redondo
                               Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-10-28 to 2018-10-28
  Nation of First Publication: United States
  Authorship on Application: Roberto Maciel; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the individual photographs
                               included in this group.
                               Regarding group registration: A group of published photographs may be registered on one application with one
                               filing fee only under limited circumstances. ALL of the following are required: 1. All photographs (a) were created
                               by the same author AND (b) are owned by the same copyright claimant AND (c) were published in the same
                               calendar year AND 2. The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph included in the group
                               must be uploaded along with other required application materials. The list must be submitted in an approved
                               document format such as .XLS or .PDF. The file name for the numbered list must contain the title of the group
                               and the Case Number assigned to the application.
                Photographs: Published in October 2018 (28 photographs): 17073574, 17073577, 17073579, 17073581, 17073592, 17073593,
                               17073594, 17073595, 17073596, 17073597, 17073598, 17073599, 17073600, 17073601, 17073602, 17073603,
                               17073604, 17073605, 17073606, 17073607, 17073608, 17073609, 17073610, 17073611, 17073612, 17073613,
                               17073614, 17073743
                      Names: Maciel, Roberto
                               BackGrid USA, Inc.




                                                          Save, Print and Email (Help Page)
                                    Select Download Format Full Record                Format for Print/Save

                                    Enter your email address:                                                Email




                                                       Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home Page |
Library of Congress Home Page




2019-01-27 09:01:48                                                                                                                        Page 1 of 1
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 34 of 92 Page ID #:42
*PREMIUM-EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in the Bahamas after getting engaged and rumors of cheating surface - set number BGUS_1513633 - 31 images




                                          The Library of Congress will perform system maintenance on Tuesday,
                                          March 26 from 6:00pm until 7:00pm EDT. During that time, users may
                                              experience brief service interruptions while accessing the U.S.
                                           Copyright Office Catalog. We apologize for any inconvenience to our
                                                                           users.




         Public Catalog
         Copyright Catalog (1978 to present)
         Search Request: Left Anchored Title = *PREMIUM-
         EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in the
         Search Results: Displaying 1 of 1 entries




                               *PREMIUM-EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in...

                       Type of Work: Visual Material
         Registration Number / Date: VA0002143940 / 2019-03-21
                    Application Title: *PREMIUM-EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in the
                                       Bahamas after getting engaged and rumors of cheating surface - set number
                                       BGUS_1513633 - 31 images
                                Title: *PREMIUM-EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in the
                                       Bahamas after getting engaged and rumors of cheating surface - set number
                                       BGUS_1513633 - 31 images. [Group registration of published photographs. 31
                                       photographs. 2019-03-12 to 2019-03-12]
                          Description: 31 photographs : Electronic file (eService)
                Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                       Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                    Date of Creation: 2019
             Publication Date Range: 2019-03-12 to 2019-03-12
          Nation of First Publication: United States
          Authorship on Application: Carlos Marques; Domicile: United States. Authorship: photographs.
                     Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                       individual photographs included in this group.
                                       Regarding group registration: A group of published photographs may be registered on one
                                       application with one filing fee only under limited circumstances. ALL of the following are
                                       required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                       the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                       The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                       photographs containing the title, file name and month of publication for each photograph
                                       included in the group must be uploaded along with other required application materials.
                                       The list must be submitted in an approved document format such as .XLS or .PDF. The
                                       file name for the numbered list must contain the title of the group and the Case Number
                                       assigned to the application.
                        Photographs: Published in March 2019 (31 photographs): 19512277, 19512278, 19512279, 19512280,
                                       19512281, 19512282, 19512283, 19512284, 19512285, 19512286, 19512287, 19512288,
                                       19512289, 19512290, 19512291, 19512292, 19512293, 19512294, 19512295, 19512296,
                                       19512297, 19512298, 19512299, 19512300, 19512301, 19512302, 19512303, 19512304,
                                       19512305, 19512306, 19512307
                              Names: Marques, Carlos
                                       BackGrid USA, Inc.




       2019-03-26 09:01:36                                                                                                                          Page 1 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 35 of 92 Page ID #:43
*PREMIUM-EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in the Bahamas after getting engaged and rumors of cheating surface - set number BGUS_1513633 - 31 images


                                                                Save, Print and Email (Help Page)
                                       Select Download Format Full Record                        Format for Print/Save

                                       Enter your email address:                                                             Email




                                                            Help Search History Titles Start Over

         Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
         Copyright Office Home Page | Library of Congress Home Page




       2019-03-26 09:01:36                                                                                                                          Page 2 of 2
     Case   2:19-cv-10370-PA-JC
      *EXCLUSIVE*                                 Document
                  Will Smith and Martin Lawrence ride              1-1 filming
                                                      a tandem motorcycle Filed    12/06/19
                                                                               a scene               Page
                                                                                       for Bad Boys for Life - set36  of 92
                                                                                                                   number      Page -ID
                                                                                                                          BGUS_1522188     #:44
                                                                                                                                       7 images




                              The Library of Congress will perform system maintenance on Tuesday,
                              March 26 from 6:00pm until 7:00pm EDT. During that time, users may
                                  experience brief service interruptions while accessing the U.S.
                               Copyright Office Catalog. We apologize for any inconvenience to our
                                                               users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* Will Smith and Martin Lawrence ride a tandem motorcycle filming a
 Search Results: Displaying 1 of 1 entries




                   *EXCLUSIVE* Will Smith and Martin Lawrence ride a tandem motorcycle filming...

               Type of Work: Visual Material
 Registration Number / Date: VA0002143944 / 2019-03-21
            Application Title: *EXCLUSIVE* Will Smith and Martin Lawrence ride a tandem motorcycle filming a
                               scene for ’Bad Boys for Life’ - set number BGUS_1522188 - 7 images
                        Title: *EXCLUSIVE* Will Smith and Martin Lawrence ride a tandem motorcycle filming a
                               scene for ’Bad Boys for Life’ - set number BGUS_1522188 - 7 images. [Group registration
                               of published photographs. 7 photographs. 2019-03-20 to 2019-03-20]
                  Description: 7 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-03-20 to 2019-03-20
  Nation of First Publication: United States
  Authorship on Application: August Heim; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in March 2019 (7 photographs): 19636651, 19636652, 19636653, 19636654,
                               19636655, 19636656, 19636657
                      Names: Heim, August
                               BackGrid USA, Inc.




                                                   Save, Print and Email (Help Page)


                           Select Download Format Full Record                      Format for Print/Save
2019-03-26 09:01:30                                                                                                                  Page 1 of 2
    Case   2:19-cv-10370-PA-JC
     *EXCLUSIVE*                                 Document
                 Will Smith and Martin Lawrence ride              1-1 filming
                                                     a tandem motorcycle Filed    12/06/19
                                                                              a scene               Page
                                                                                      for Bad Boys for Life - set37  of 92
                                                                                                                  number      Page -ID
                                                                                                                         BGUS_1522188     #:45
                                                                                                                                      7 images


                          Enter your email address:                                                          Email




                                              Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-03-26 09:01:30                                                                                                                 Page 2 of 2
     Case 2:19-cv-10370-PA-JC                 Document
          *EXCLUSIVE* The reclusive Blanket Jackson             1-1
                                                    hangs out with       Filed
                                                                   his cousins     12/06/19
                                                                               before                 Page
                                                                                      the holidays - set number 38 of 92 Page
                                                                                                                BGUS_1442029          ID #:46
                                                                                                                             - 33 images




                              The Library of Congress will perform system maintenance on Tuesday,
                              March 26 from 6:00pm until 7:00pm EDT. During that time, users may
                                  experience brief service interruptions while accessing the U.S.
                               Copyright Office Catalog. We apologize for any inconvenience to our
                                                               users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* The reclusive Blanket Jackson hangs out with his cousins before the
 Search Results: Displaying 1 of 1 entries




                    *EXCLUSIVE* The reclusive Blanket Jackson hangs out with his cousins before...

               Type of Work: Visual Material
 Registration Number / Date: VA0002143947 / 2019-03-21
            Application Title: *EXCLUSIVE* The reclusive Blanket Jackson hangs out with his cousins before the
                               holidays - set number BGUS_1442029 - 33 images
                        Title: *EXCLUSIVE* The reclusive Blanket Jackson hangs out with his cousins before the
                               holidays - set number BGUS_1442029 - 33 images. [Group registration of published
                               photographs. 33 photographs. 2018-12-23 to 2018-12-23]
                  Description: 33 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2018
     Publication Date Range: 2018-12-23 to 2018-12-23
  Nation of First Publication: United States
  Authorship on Application: Mike Kamara; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in December 2018 (33 photographs): 18151627, 18151628, 18151629, 18151630,
                               18151631, 18151632, 18151633, 18151634, 18151635, 18151636, 18151637, 18151638,
                               18151639, 18151640, 18151641, 18151642, 18151643, 18151644, 18151645, 18151646,
                               18151647, 18151648, 18151649, 18151650, 18151651, 18151668, 18151669, 18151670,
                               18151671, 18151672, 18151673, 18151674, 18151675
                      Names: Kamara, Mike
                               BackGrid USA, Inc.




                                                  Save, Print and Email (Help Page)
2019-03-26 09:01:25                                                                                                                Page 1 of 2
    Case 2:19-cv-10370-PA-JC                 Document
         *EXCLUSIVE* The reclusive Blanket Jackson             1-1
                                                   hangs out with       Filed
                                                                  his cousins     12/06/19
                                                                              before                 Page
                                                                                     the holidays - set number 39 of 92 Page
                                                                                                               BGUS_1442029          ID #:47
                                                                                                                            - 33 images

                         Select Download Format Full Record                      Format for Print/Save

                         Enter your email address:                                                         Email




                                              Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-03-26 09:01:25                                                                                                               Page 2 of 2
     Case *PREMIUM-EXCLUSIVE*
           2:19-cv-10370-PA-JC             Document
                              Is Joanna Gaines               1-1Lopez
                                               remodeling Jennifer Filed   12/06/19
                                                                      new house              Page
                                                                                in Malibu? - set number40  of 92 Page
                                                                                                        BGUS_1504621          ID #:48
                                                                                                                     - 79 images




                              The Library's catalogs are currently affected by performance issues.
                            Staff are investigating the problem. We apologize for any inconvenience
                                                           to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *PREMIUM-
 EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in
 Search Results: Displaying 1 of 1 entries




               *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in...

               Type of Work: Visual Material
 Registration Number / Date: VA0002146401 / 2019-04-05
            Application Title: *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in
                               Malibu? - set number BGUS_1504621 - 79 images
                        Title: *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in
                               Malibu? - set number BGUS_1504621 - 79 images. [Group registration of published
                               photographs. 79 photographs. 2019-03-04 to 2019-03-04]
                  Description: 79 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-03-04 to 2019-03-04
  Nation of First Publication: United States
  Authorship on Application: Leonardo Dobner; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in March 2019 (79 photographs): 19355595, 19355596, 19355597, 19355598,
                               19355599, 19355600, 19355601, 19355602, 19355603, 19355604, 19355605, 19355606,
                               19355607, 19355608, 19355609, 19355610, 19355611, 19355612, 19355613, 19355614,
                               19355615, 19355616, 19355617, 19355618, 19355619, 19355620, 19355621, 19355622,
                               19355623, 19355624, 19355625, 19355626, 19355627, 19355628, 19355629, 19355630,
                               19355631, 19355632, 19355633, 19355634, 19355635, 19355636, 19355637, 19355638,
                               19355639, 19355640, 19355641, 19355642, 19355643, 19355644, 19355645, 19355646,
                               19355647, 19355648, 19355649, 19355650, 19355651, 19355652, 19355653, 19355654,
                               19355655, 19355656, 19355657, 19355658, 19355659, 19355660, 19355661, 19355662,
                               19355663, 19355664, 19355665, 19355666, 19355667, 19355668, 19355669, 19355670,
                               19355671, 19355672, 19355673
                         Names: Dobner, Leonardo
                                BackGrid USA, Inc.

2019-04-12 09:00:05                                                                                                         Page 1 of 2
    Case *PREMIUM-EXCLUSIVE*
          2:19-cv-10370-PA-JC             Document
                             Is Joanna Gaines               1-1Lopez
                                              remodeling Jennifer Filed   12/06/19
                                                                     new house              Page
                                                                               in Malibu? - set number41  of 92 Page
                                                                                                       BGUS_1504621          ID #:49
                                                                                                                    - 79 images




                                              Save, Print and Email (Help Page)
                        Select Download Format Full Record                   Format for Print/Save

                        Enter your email address:                                                    Email




                                           Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-04-12 09:00:05                                                                                                        Page 2 of 2
     Case  2:19-cv-10370-PA-JC
     *EXCLUSIVE* Jennifer Lopez and Alex RodriguezDocument           1-1with Filed
                                                   start off the new year               12/06/19
                                                                             a trip to the               Page
                                                                                           gym in Venice Beach - set42  of BGUS_1445682
                                                                                                                     number 92 Page -ID     #:50
                                                                                                                                        35 images




                                The Library's catalogs are currently affected by performance issues.
                              Staff are investigating the problem. We apologize for any inconvenience
                                                             to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Jennifer Lopez and Alex Rodriguez start off the new year with a
 Search Results: Displaying 1 of 1 entries




                     *EXCLUSIVE* Jennifer Lopez and Alex Rodriguez start off the new year with a...

               Type of Work: Visual Material
 Registration Number / Date: VA0002146818 / 2019-03-31
            Application Title: *EXCLUSIVE* Jennifer Lopez and Alex Rodriguez start off the new year with a trip to
                               the gym in Venice Beach - set number BGUS_1445682 - 35 images
                        Title: *EXCLUSIVE* Jennifer Lopez and Alex Rodriguez start off the new year with a trip to
                               the gym in Venice Beach - set number BGUS_1445682 - 35 images. [Group registration of
                               published photographs. 35 photographs. 2019-01-01 to 2019-01-01]
                  Description: 35 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-01 to 2019-01-01
  Nation of First Publication: United States
  Authorship on Application: Daniel Poersch; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (35 photographs): 18220318, 18220319, 18220320, 18220321,
                               18220322, 18220323, 18220324, 18220325, 18220326, 18220327, 18220328, 18220329,
                               18220330, 18220331, 18220332, 18220333, 18220334, 18220335, 18220336, 18220337,
                               18220338, 18220339, 18220340, 18220341, 18220342, 18220343, 18220344, 18220345,
                               18220346, 18220347, 18220348, 18220349, 18220350, 18220351, 18220352
                           Names: Poersch, Daniel
                                  BackGrid USA, Inc.




                                                    Save, Print and Email (Help Page)
                           Select Download Format Full Record                        Format for Print/Save

2019-04-14 09:00:58                                                                                                                    Page 1 of 2
    Case  2:19-cv-10370-PA-JC
    *EXCLUSIVE* Jennifer Lopez and Alex RodriguezDocument           1-1with Filed
                                                  start off the new year               12/06/19
                                                                            a trip to the               Page
                                                                                          gym in Venice Beach - set43  of BGUS_1445682
                                                                                                                    number 92 Page -ID     #:51
                                                                                                                                       35 images

                          Enter your email address:                                                           Email




                                               Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-04-14 09:00:58                                                                                                                   Page 2 of 2
     Case 2:19-cv-10370-PA-JC               Document
           *EXCLUSIVE* John Legend gets photobombed          1-1Girl while
                                                    by Fiji Water    Filed     12/06/19
                                                                           grocery shopping - set Page    44 of 92 - 13
                                                                                                  number BGUS_1454016 Page
                                                                                                                        imagesID #:52




                              The Library's catalogs are currently affected by performance issues.
                            Staff are investigating the problem. We apologize for any inconvenience
                                                           to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* John Legend gets photobombed by 'Fiji Water Girl' while grocery
 Search Results: Displaying 1 of 1 entries




                   *EXCLUSIVE* John Legend gets photobombed by 'Fiji Water Girl' while grocery...

               Type of Work: Visual Material
 Registration Number / Date: VA0002147752 / 2019-04-09
            Application Title: *EXCLUSIVE* John Legend gets photobombed by ’Fiji Water Girl’ while grocery
                               shopping - set number BGUS_1454016 - 13 images
                        Title: *EXCLUSIVE* John Legend gets photobombed by ’Fiji Water Girl’ while grocery
                               shopping - set number BGUS_1454016 - 13 images. [Group registration of published
                               photographs. 13 photographs. 2019-01-10 to 2019-01-10]
                  Description: 13 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-10 to 2019-01-10
  Nation of First Publication: United States
  Authorship on Application: Jose Lazo; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (13 photographs): 18357302, 18357303, 18357304, 18357522,
                               18357523, 18357524, 18357525, 18357526, 18357527, 18357528, 18357529, 18357530,
                               18357531
                         Names: Lazo, Jose
                                BackGrid USA, Inc.




                                               Save, Print and Email (Help Page)
                         Select Download Format Full Record                   Format for Print/Save

                         Enter your email address:                                                    Email

2019-04-21 09:00:34                                                                                                         Page 1 of 2
    Case 2:19-cv-10370-PA-JC               Document
          *EXCLUSIVE* John Legend gets photobombed          1-1Girl while
                                                   by Fiji Water    Filed     12/06/19
                                                                          grocery shopping - set Page    45 of 92 - 13
                                                                                                 number BGUS_1454016 Page
                                                                                                                       imagesID #:53




                                           Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-04-21 09:00:34                                                                                                        Page 2 of 2
      Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 46 of 92 Page ID #:54
   *PREMIUM-EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up with a romantic beachside vacation - set number BGUS_1446315 - 89 images




                                 The Library's catalogs are currently affected by performance issues.
                               Staff are investigating the problem. We apologize for any inconvenience
                                                              to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *PREMIUM-
 EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up
 Search Results: Displaying 1 of 1 entries




                  *PREMIUM-EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up...

               Type of Work: Visual Material
 Registration Number / Date: VA0002148053 / 2019-04-04
            Application Title: *PREMIUM-EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up
                               with a romantic beachside vacation - set number BGUS_1446315 - 89 images
                        Title: *PREMIUM-EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up
                               with a romantic beachside vacation - set number BGUS_1446315 - 89 images. [Group
                               registration of published photographs. 89 photographs. 2019-01-04 to 2019-01-04]
                  Description: 89 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-04 to 2019-01-04
  Nation of First Publication: United States
  Authorship on Application: Mario Diaz; Domicile: Mexico. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (89 photographs): 18256448, 18256449, 18256450, 18256451,
                               18256452, 18256453, 18256454, 18256455, 18256456, 18256457, 18256458, 18256459,
                               18256460, 18256461, 18256462, 18256463, 18256464, 18256465, 18256466, 18256467,
                               18256468, 18256469, 18256470, 18256471, 18256472, 18256473, 18256474, 18256475,
                               18256476, 18256477, 18256478, 18256479, 18256480, 18256481, 18256482, 18256483,
                               18256484, 18256485, 18256486, 18256487, 18256488, 18256489, 18256490, 18256491,
                               18256492, 18256493, 18256494, 18256495, 18256496, 18256497, 18256498, 18256499,
                               18256500, 18256501, 18256502, 18256503, 18256504, 18256505, 18256506, 18256507,
                               18256508, 18256509, 18256510, 18256511, 18256512, 18256513, 18256514, 18256515,
                               18256516, 18256517, 18256518, 18256519, 18256520, 18256521, 18256522, 18256523,
                               18256524, 18256525, 18256526, 18256527, 18256528, 18256529, 18256530, 18256531,
                               18256532, 18256533, 18256534, 18256535, 18256536
                                   Diaz, Mario
                            Names: BackGrid USA, Inc.

2019-04-24 09:00:11                                                                                                                      Page 1 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 47 of 92 Page ID #:55
  *PREMIUM-EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up with a romantic beachside vacation - set number BGUS_1446315 - 89 images




                                                    Save, Print and Email (Help Page)

                           Select Download Format Full Record                         Format for Print/Save

                           Enter your email address:                                                             Email




                                                 Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-04-24 09:00:11                                                                                                                     Page 2 of 2
     Case 2:19-cv-10370-PA-JC             Document
                *EXCLUSIVE* Kelly Ripa shows off her rock hard1-1      Filed
                                                               bikini body      12/06/19
                                                                           in Mexico              Page 48 of- 5392
                                                                                     - set number BGUS_1469350        Page ID #:56
                                                                                                                 images




                             The Library's catalogs are currently affected by performance issues.
                           Staff are investigating the problem. We apologize for any inconvenience
                                                          to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Kelly Ripa shows off her rock hard bikini body in Mexico
 Search Results: Displaying 1 of 1 entries




                     *EXCLUSIVE* Kelly Ripa shows off her rock hard bikini body in Mexico - set...

               Type of Work: Visual Material
 Registration Number / Date: VA0002148464 / 2019-04-25
            Application Title: *EXCLUSIVE* Kelly Ripa shows off her rock hard bikini body in Mexico - set number
                               BGUS_1469350 - 53 images
                        Title: *EXCLUSIVE* Kelly Ripa shows off her rock hard bikini body in Mexico - set number
                               BGUS_1469350 - 53 images. [Group registration of published photographs. 53
                               photographs. 2019-01-28 to 2019-01-28]
                  Description: 53 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-28 to 2019-01-28
  Nation of First Publication: United States
  Authorship on Application: Mario Diaz; Domicile: Mexico. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (53 photographs): 18640316, 18640317, 18640318, 18640319,
                               18640320, 18640321, 18640322, 18640323, 18640324, 18640325, 18640326, 18640327,
                               18640328, 18640329, 18640330, 18640331, 18640332, 18640333, 18640334, 18640335,
                               18640336, 18640337, 18640338, 18640339, 18640340, 18640341, 18640342, 18640343,
                               18640344, 18640345, 18640346, 18640347, 18640348, 18640349, 18640350, 18640351,
                               18640352, 18640353, 18640354, 18640355, 18640356, 18640357, 18640358, 18640359,
                               18640360, 18640361, 18640362, 18640363, 18640364, 18640365, 18640366, 18640367,
                               18640368
                      Names: Diaz, Mario
                               BackGrid USA, Inc.




                                              Save, Print and Email (Help Page)
2019-05-16 09:01:35                                                                                                      Page 1 of 2
    Case 2:19-cv-10370-PA-JC             Document
               *EXCLUSIVE* Kelly Ripa shows off her rock hard1-1      Filed
                                                              bikini body      12/06/19
                                                                          in Mexico              Page 49 of- 5392
                                                                                    - set number BGUS_1469350        Page ID #:57
                                                                                                                images

                        Select Download Format Full Record                 Format for Print/Save

                        Enter your email address:                                                  Email




                                          Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-05-16 09:01:35                                                                                                     Page 2 of 2
     CasePete
          2:19-cv-10370-PA-JC
              Davidson and Kate Beckinsale showDocument          1-1rumors
                                               confirmation of dating   Filed     12/06/19
                                                                           while out in Los Angeles Page     50BGUS_1475018
                                                                                                    - set number of 92 Page        ID #:58
                                                                                                                            - 4 images




                              The Library's catalogs are currently affected by performance issues.
                            Staff are investigating the problem. We apologize for any inconvenience
                                                           to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Pete Davidson and Kate Beckinsale show confirmation of dating rumors while out
 Search Results: Displaying 1 of 1 entries




                      Pete Davidson and Kate Beckinsale show confirmation of dating rumors while...

               Type of Work: Visual Material
 Registration Number / Date: VA0002148470 / 2019-04-25
            Application Title: Pete Davidson and Kate Beckinsale show confirmation of dating rumors while out in Los
                               Angeles - set number BGUS_1475018 - 4 images
                        Title: Pete Davidson and Kate Beckinsale show confirmation of dating rumors while out in Los
                               Angeles - set number BGUS_1475018 - 4 images. [Group registration of published
                               photographs. 4 photographs. 2019-02-02 to 2019-02-02]
                  Description: 4 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-02-02 to 2019-02-02
  Nation of First Publication: United States
  Authorship on Application: Roger Figueroa; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in February 2019 (4 photographs): 18726976, 18726977, 18726978, 18726979
                      Names: Figueroa, Roger
                               BackGrid USA, Inc.




                                                 Save, Print and Email (Help Page)
                          Select Download Format Full Record                     Format for Print/Save

                          Enter your email address:                                                       Email



2019-05-16 09:01:33                                                                                                             Page 1 of 2
    CasePete
         2:19-cv-10370-PA-JC
             Davidson and Kate Beckinsale showDocument          1-1rumors
                                              confirmation of dating   Filed     12/06/19
                                                                          while out in Los Angeles Page     51BGUS_1475018
                                                                                                   - set number of 92 Page        ID #:59
                                                                                                                           - 4 images




                                             Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-05-16 09:01:33                                                                                                            Page 2 of 2
                 Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 52 of 92 Page ID #:60
MIUM-EXCLUSIVE* Robert Kraft, Tom Brady, and Gisele Bundchen arrive in Boston on Krafts private jet **WEB EMBARGO UNTIL 11AM PST ON 02/26/19** - set number BGUS_1498849 - 52 im




                                            The Library's catalogs are currently affected by performance issues.
                                          Staff are investigating the problem. We apologize for any inconvenience
                                                                         to our users.




           Public Catalog
           Copyright Catalog (1978 to present)
           Search Request: Left Anchored Title = *PREMIUM-
           EXCLUSIVE* Robert Kraft, Tom Brady, and Gisele Bundchen arrive in
           Search Results: Displaying 1 of 1 entries




                              *PREMIUM-EXCLUSIVE* Robert Kraft, Tom Brady, and Gisele Bundchen arrive in...

                         Type of Work: Visual Material
           Registration Number / Date: VA0002148473 / 2019-04-25
                      Application Title: *PREMIUM-EXCLUSIVE* Robert Kraft, Tom Brady, and Gisele Bundchen arrive in
                                         Boston on Kraft’s private jet **WEB EMBARGO UNTIL 11AM PST ON 02/26/19** -
                                         set number BGUS_1498849 - 52 images
                                  Title: *PREMIUM-EXCLUSIVE* Robert Kraft, Tom Brady, and Gisele Bundchen arrive in
                                         Boston on Kraft’s private jet **WEB EMBARGO UNTIL 11AM PST ON 02/26/19** -
                                         set number BGUS_1498849 - 52 images. [Group registration of published photographs. 52
                                         photographs. 2019-02-25 to 2019-02-25]
                            Description: 52 photographs : Electronic file (eService)
                  Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                         Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                      Date of Creation: 2019
               Publication Date Range: 2019-02-25 to 2019-02-25
            Nation of First Publication: United States
            Authorship on Application: Ryan Miner; Domicile: United States. Authorship: photographs.
                       Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                         individual photographs included in this group.
                                         Regarding group registration: A group of published photographs may be registered on one
                                         application with one filing fee only under limited circumstances. ALL of the following are
                                         required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                         the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                         The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                         photographs containing the title, file name and month of publication for each photograph
                                         included in the group must be uploaded along with other required application materials.
                                         The list must be submitted in an approved document format such as .XLS or .PDF. The
                                         file name for the numbered list must contain the title of the group and the Case Number
                                         assigned to the application.
                          Photographs: Published in February 2019 (52 photographs): 19215204, 19215205, 19215206, 19215207,
                                         19215208, 19215209, 19215210, 19215211, 19215212, 19215213, 19215214, 19215215,
                                         19215216, 19215217, 19215218, 19215219, 19215220, 19215221, 19215222, 19215223,
                                         19215224, 19215225, 19215226, 19215227, 19215228, 19215229, 19215230, 19215231,
                                         19215232, 19215233, 19215234, 19215235, 19215236, 19215237, 19215238, 19215239,
                                         19215240, 19215241, 19215242, 19215243, 19215244, 19215245, 19215246, 19215247,
                                         19215248, 19215249, 19215250, 19215251, 19215252, 19215253, 19215254, 19215255
                                Names: Miner, Ryan
                                         BackGrid USA, Inc.



         2019-05-16 09:01:30                                                                                                                        Page 1 of 2
                 Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 53 of 92 Page ID #:61
MIUM-EXCLUSIVE* Robert Kraft, Tom Brady, and Gisele Bundchen arrive in Boston on Krafts private jet **WEB EMBARGO UNTIL 11AM PST ON 02/26/19** - set number BGUS_1498849 - 52 im


                                                                Save, Print and Email (Help Page)
                                        Select Download Format Full Record                       Format for Print/Save

                                        Enter your email address:                                                           Email




                                                             Help Search History Titles Start Over

          Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
          Copyright Office Home Page | Library of Congress Home Page




         2019-05-16 09:01:30                                                                                                                        Page 2 of 2
7/18/2019                                       WebVoyage
            Case 2:19-cv-10370-PA-JC Document 1-1  Filed Record View 1 Page 54 of 92 Page ID #:62
                                                          12/06/19




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = *PREMIUM-EXCLUSIVE* What Ariana Grande
  Search Results: Displaying 1 of 1 entries




               *PREMIUM-EXCLUSIVE* What Ariana Grande wants, Ariana gets? **WEB EMBARGO...

                Type of Work: Visual Material
  Registration Number / Date: VA0002148477 / 2019-04-25
             Application Title: *PREMIUM-EXCLUSIVE* What Ariana Grande wants, Ariana gets? **WEB
                                EMBARGO UNTIL 9AM PST ON 03/01/19** - set number BGUS_1502449 - 21
                                images
                         Title: *PREMIUM-EXCLUSIVE* What Ariana Grande wants, Ariana gets? **WEB
                                EMBARGO UNTIL 9AM PST ON 03/01/19** - set number BGUS_1502449 - 21
                                images. [Group registration of published photographs. 21 photographs. 2019-02-28
                                to 2019-02-28]
                   Description: 21 photographs : Electronic file (eService)
         Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                Highway, Suite 200, Redondo Beach, CA, 90277, United States.
             Date of Creation: 2019
     Publication Date Range: 2019-02-28 to 2019-02-28
   Nation of First Publication: United States
   Authorship on Application: Julian White; Domicile: United States. Authorship: photographs.
              Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond
                                to the individual photographs included in this group.
                                Regarding group registration: A group of published photographs may be registered
                                on one application with one filing fee only under limited circumstances. ALL of the
                                following are required: 1. All photographs (a) were created by the same author AND
                                (b) are owned by the same copyright claimant AND (c) were published in the same
                                calendar year AND 2. The group contains 750 photographs or less AND 3. A
                                sequentially numbered list of photographs containing the title, file name and month
                                of publication for each photograph included in the group must be uploaded along
                                with other required application materials. The list must be submitted in an approved
                                document format such as .XLS or .PDF. The file name for the numbered list must
                                contain the title of the group and the Case Number assigned to the application.
                 Photographs: Published in February 2019 (21 photographs): 19277308, 19277309, 19277310,
                                19277311, 19277312, 19277313, 19277314, 19277315, 19277316, 19277317,
                                19277318, 19277319, 19277320, 19277321, 19277322, 19277323, 19277324,
                                19277325, 19277326, 19277327, 19277328
                           Names: White, Julian
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=*PREMIUM-EXCLUSIVE*+What+Ariana+Grande&Search_Code=TALL&PID=deBw_znO…   1/2
     Case 2:19-cv-10370-PA-JC            Document
                    Kate Beckinsale and Pete Davidson have1-1
                                                          dinner atFiled    12/06/19
                                                                    Nobu - set             Page -55
                                                                               number BGUS_1522159     of 92 Page ID #:63
                                                                                                   17 images




                           The Library's catalogs are currently affected by performance issues.
                         Staff are investigating the problem. We apologize for any inconvenience
                                                        to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Kate Beckinsale and Pete Davidson have dinner at Nobu
 Search Results: Displaying 1 of 1 entries




                        Kate Beckinsale and Pete Davidson have dinner at Nobu - set number...

               Type of Work: Visual Material
 Registration Number / Date: VA0002148608 / 2019-04-25
            Application Title: Kate Beckinsale and Pete Davidson have dinner at Nobu - set number BGUS_1522159 - 17
                               images
                        Title: Kate Beckinsale and Pete Davidson have dinner at Nobu - set number BGUS_1522159 - 17
                               images. [Group registration of published photographs. 17 photographs. 2019-03-19 to
                               2019-03-19]
                  Description: 17 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-03-19 to 2019-03-19
  Nation of First Publication: United States
  Authorship on Application: Julio Toledo; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in March 2019 (17 photographs): 19631660, 19631661, 19631662, 19631663,
                               19631664, 19631665, 19631666, 19631667, 19631668, 19631669, 19631670, 19631671,
                               19631672, 19631673, 19631674, 19631675, 19631676
                      Names: Toledo, Julio
                               BackGrid USA, Inc.




                                           Save, Print and Email (Help Page)
                       Select Download Format Full Record              Format for Print/Save

                       Enter your email address:                                             Email
2019-05-16 09:01:26                                                                                             Page 1 of 2
    Case 2:19-cv-10370-PA-JC            Document
                   Kate Beckinsale and Pete Davidson have1-1
                                                         dinner atFiled    12/06/19
                                                                   Nobu - set             Page -56
                                                                              number BGUS_1522159     of 92 Page ID #:64
                                                                                                  17 images




                                        Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-05-16 09:01:26                                                                                            Page 2 of 2
      Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 57 of 92 Page ID #:65
*EXCLUSIVE* Will Smith and Martin Lawrence are spotted shooting "Bad Boys followup 24 years after first hit film was released - set number BGUS_1456765 - 27 images




                                   The Library's catalogs are currently affected by performance issues.
                                 Staff are investigating the problem. We apologize for any inconvenience
                                                                to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Will Smith and Martin Lawrence are spotted shooting Bad Boys'
 Search Results: Displaying 1 of 1 entries




                      *EXCLUSIVE* Will Smith and Martin Lawrence are spotted shooting "Bad Boys''...

               Type of Work: Visual Material
 Registration Number / Date: VA0002149125 / 2019-04-12
            Application Title: *EXCLUSIVE* Will Smith and Martin Lawrence are spotted shooting "Bad Boys’’
                               followup 24 years after first hit film was released - set number BGUS_1456765 - 27 images
                        Title: *EXCLUSIVE* Will Smith and Martin Lawrence are spotted shooting "Bad Boys’’
                               followup 24 years after first hit film was released - set number BGUS_1456765 - 27
                               images. [Group registration of published photographs. 27 photographs. 2019-01-15 to
                               2019-01-15]
                  Description: 27 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-15 to 2019-01-15
  Nation of First Publication: United States
  Authorship on Application: August Heim; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (27 photographs): 18420631, 18420632, 18420633, 18420634,
                               18420635, 18420636, 18420637, 18420638, 18420639, 18420641, 18420642, 18420643,
                               18420644, 18420645, 18420646, 18420647, 18420648, 18420649, 18420650, 18420651,
                               18420652, 18420653, 18420654, 18420655, 18420656, 18420657, 18420658
                      Names: Heim, August
                               BackGrid USA, Inc.




                                                         Save, Print and Email (Help Page)

                              Select Download Format Full Record                            Format for Print/Save
2019-05-06 09:00:21                                                                                                                              Page 1 of 2
      Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 58 of 92 Page ID #:66
*EXCLUSIVE* Will Smith and Martin Lawrence are spotted shooting "Bad Boys followup 24 years after first hit film was released - set number BGUS_1456765 - 27 images

                              Enter your email address:                                                                 Email




                                                     Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-05-06 09:00:21                                                                                                                              Page 2 of 2
     Case 2:19-cv-10370-PA-JC
                     *EXCLUSIVE* KanyeDocument         1-1hairstyle!
                                      West debuts his fresh   Filed  - set12/06/19      Page- 15
                                                                           number BGUS_1467212 59images
                                                                                                   of 92 Page ID #:67



                           The Library's catalogs are currently affected by performance issues.
                         Staff are investigating the problem. We apologize for any inconvenience
                                                        to our users.




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Kanye West debuts his fresh hairstyle!
 Search Results: Displaying 1 of 1 entries




                         *EXCLUSIVE* Kanye West debuts his fresh hairstyle! - set number...

               Type of Work: Visual Material
 Registration Number / Date: VA0002150365 / 2019-04-24
            Application Title: *EXCLUSIVE* Kanye West debuts his fresh hairstyle! - set number BGUS_1467212 - 15
                               images
                        Title: *EXCLUSIVE* Kanye West debuts his fresh hairstyle! - set number BGUS_1467212 - 15
                               images. [Group registration of published photographs. 15 photographs. 2019-01-25 to
                               2019-01-25]
                  Description: 15 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-25 to 2019-01-25
  Nation of First Publication: United States
  Authorship on Application: Hakop Arshakyan; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (15 photographs): 18593558, 18593559, 18593560, 18593561,
                               18593562, 18593563, 18593564, 18593565, 18593566, 18593567, 18593568, 18593569,
                               18593570, 18593571, 18593572
                      Names: Arshakyan, Hakop
                               BackGrid USA, Inc.




                                           Save, Print and Email (Help Page)
                       Select Download Format Full Record            Format for Print/Save

                       Enter your email address:                                          Email
2019-05-14 09:00:44                                                                                          Page 1 of 2
    Case 2:19-cv-10370-PA-JC
                    *EXCLUSIVE* KanyeDocument         1-1hairstyle!
                                     West debuts his fresh   Filed  - set12/06/19      Page- 15
                                                                          number BGUS_1467212 60images
                                                                                                  of 92 Page ID #:68




                                      Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-05-14 09:00:44                                                                                         Page 2 of 2
     Case 2:19-cv-10370-PA-JC
          *EXCLUSIVE* Niall Horan cuddles up toDocument
                                               a mystery girl while1-1     Filed
                                                                    enjoying         12/06/19
                                                                             a night out                 Page
                                                                                         with friends - set number 61 of 92 Page
                                                                                                                   BGUS_1501419          ID #:69
                                                                                                                                - 10 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Niall Horan cuddles up to a mystery girl while enjoying a night out
 Search Results: Displaying 1 of 1 entries




                      *EXCLUSIVE* Niall Horan cuddles up to a mystery girl while enjoying a night...

               Type of Work: Visual Material
 Registration Number / Date: VA0002152208 / 2019-05-24
            Application Title: *EXCLUSIVE* Niall Horan cuddles up to a mystery girl while enjoying a night out with
                               friends - set number BGUS_1501419 - 10 images
                        Title: *EXCLUSIVE* Niall Horan cuddles up to a mystery girl while enjoying a night out with
                               friends - set number BGUS_1501419 - 10 images. [Group registration of published
                               photographs. 10 photographs. 2019-02-27 to 2019-02-27]
                  Description: 10 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-02-27 to 2019-02-27
  Nation of First Publication: United States
  Authorship on Application: Roger Figueroa; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in February 2019 (10 photographs): 19252017, 19252018, 19252019, 19252020,
                               19252021, 19252022, 19252023, 19252175, 19252176, 19252177
                      Names: Figueroa, Roger
                               BackGrid USA, Inc.




                                                   Save, Print and Email (Help Page)
                           Select Download Format Full Record                       Format for Print/Save

                           Enter your email address:                                                           Email




                                                Help Search History Titles Start Over


2019-06-06 09:00:42                                                                                                                   Page 1 of 2
    Case 2:19-cv-10370-PA-JC
         *EXCLUSIVE* Niall Horan cuddles up toDocument
                                              a mystery girl while1-1     Filed
                                                                   enjoying         12/06/19
                                                                            a night out                 Page
                                                                                        with friends - set number 62 of 92 Page
                                                                                                                  BGUS_1501419          ID #:70
                                                                                                                               - 10 images
Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-06-06 09:00:42                                                                                                                  Page 2 of 2
         Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 63 of 92 Page ID #:71
*PREMIUM-EXCLUSIVE* Britney Spears is seen leaving The Montage hotel in Beverly Hills after a day of indulgences - set number BGUS_1555859 - subset SGGS - 33 images




   Public Catalog
   Copyright Catalog (1978 to present)
   Search Request: Left Anchored Title = *PREMIUM-
   EXCLUSIVE* Britney Spears is seen leaving The Montage hotel in Beverly Hills after a day of indulgences - set number BGUS_1555859 - subset SGGS
   Search Results: Displaying 1 of 1 entries




                                    *PREMIUM-EXCLUSIVE* Britney Spears is seen leaving The Montage hotel in...

                 Type of Work: Visual Material
   Registration Number / Date: VA0002155459 / 2019-06-07
              Application Title: *PREMIUM-EXCLUSIVE* Britney Spears is seen leaving The Montage hotel in Beverly Hills after a day of
                                 indulgences - set number BGUS_1555859 - subset SGGS - 33 images
                          Title: *PREMIUM-EXCLUSIVE* Britney Spears is seen leaving The Montage hotel in Beverly Hills after a day of
                                 indulgences - set number BGUS_1555859 - subset SGGS - 33 images. [Group registration of published photographs. 33
                                 photographs. 2019-04-22 to 2019-04-22]
                    Description: 33 photographs : Electronic file (eService)
          Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast Highway, Suite 200, Redondo
                                 Beach, CA, 90277, United States.
              Date of Creation: 2019
       Publication Date Range: 2019-04-22 to 2019-04-22
    Nation of First Publication: United States
    Authorship on Application: Steve Ginsburg; Domicile: United States. Authorship: photographs.
               Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the individual photographs
                                 included in this group.
                                 Regarding group registration: A group of published photographs may be registered on one application with one filing fee
                                 only under limited circumstances. ALL of the following are required: 1. All photographs (a) were created by the same
                                 author AND (b) are owned by the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                 The group contains 750 photographs or less AND 3. A sequentially numbered list of photographs containing the title,
                                 file name and month of publication for each photograph included in the group must be uploaded along with other
                                 required application materials. The list must be submitted in an approved document format such as .XLS or .PDF. The
                                 file name for the numbered list must contain the title of the group and the Case Number assigned to the application.
                  Photographs: Published in April 2019 (33 photographs): 20211419, 20211433, 20211434, 20211435, 20211436, 20211437, 20211438,
                                 20211439, 20211440, 20211441, 20211442, 20211443, 20211444, 20211445, 20211446, 20211447, 20211448, 20211449,
                                 20211451, 20211452, 20211453, 20211454, 20211455, 20211456, 20211457, 20211459, 20211461, 20211466, 20211467,
                                 20211471, 20211473, 20211475, 20211478
                        Names: Ginsburg, Steve
                                 BackGrid USA, Inc.




                                                              Save, Print and Email (Help Page)

                                          Select Download Format Full Record              Format for Print/Save

                                          Enter your email address:                                              Email




                                                           Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home Page |
  Library of Congress Home Page




 2019-06-28 09:00:48                                                                                                                            Page 1 of 1
     Case 2:19-cv-10370-PA-JC               Document
                Jennifer Lopez and Alex Rodriguez              1-1 airport
                                                  arrive at Opa-locka Filed     12/06/19
                                                                           in Florida - set number Page   64 of- 3492
                                                                                                   BGUS_1515115         Page ID #:72
                                                                                                                    images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Jennifer Lopez and Alex Rodriguez arrive at Opa-locka airport in
 Search Results: Displaying 1 of 1 entries




                       Jennifer Lopez and Alex Rodriguez arrive at Opa-locka airport in Florida -...

               Type of Work: Visual Material
 Registration Number / Date: VA0002155463 / 2019-06-07
            Application Title: Jennifer Lopez and Alex Rodriguez arrive at Opa-locka airport in Florida - set number
                               BGUS_1515115 - 34 images
                        Title: Jennifer Lopez and Alex Rodriguez arrive at Opa-locka airport in Florida - set number
                               BGUS_1515115 - 34 images. [Group registration of published photographs. 34
                               photographs. 2019-03-12 to 2019-03-12]
                  Description: 34 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-03-12 to 2019-03-12
  Nation of First Publication: United States
  Authorship on Application: Victor Eras; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in March 2019 (34 photographs): 19513806, 19513807, 19513808, 19513809,
                               19513810, 19513811, 19513812, 19513813, 19513814, 19513815, 19513816, 19513817,
                               19513818, 19513819, 19513820, 19513821, 19513822, 19513823, 19513824, 19513825,
                               19513826, 19513827, 19513828, 19513829, 19513830, 19513831, 19513832, 19513833,
                               19513834, 19513835, 19513836, 19513837, 19513838, 19513839
                      Names: Eras, Victor
                               BackGrid USA, Inc.




                                               Save, Print and Email (Help Page)
                         Select Download Format Full Record                  Format for Print/Save

                         Enter your email address:                                                    Email




2019-06-28 09:00:41                                                                                                        Page 1 of 2
    Case 2:19-cv-10370-PA-JC               Document
               Jennifer Lopez and Alex Rodriguez              1-1 airport
                                                 arrive at Opa-locka Filed     12/06/19
                                                                          in Florida - set number Page   65 of- 3492
                                                                                                  BGUS_1515115         Page ID #:73
                                                                                                                   images
                                           Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-06-28 09:00:41                                                                                                       Page 2 of 2
          Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 66 of 92 Page ID #:74
*EXCLUSIVE* Kate Beckinsale and Pete Davidson Hold Hands Leaving The Motley Crue Show at The Whiskey A Go Go - set number BGUS_1521094 - subset ALIN - 31 images




   Public Catalog
   Copyright Catalog (1978 to present)
   Search Request: Left Anchored Title =
   *EXCLUSIVE* Kate Beckinsale and Pete Davidson Hold Hands Leaving The Motley Crue Show at The Whiskey A Go Go - set number BGUS_1521094 - subset ALIN
   Search Results: Displaying 1 of 1 entries




                                       *EXCLUSIVE* Kate Beckinsale and Pete Davidson Hold Hands Leaving The Motley...

                 Type of Work: Visual Material
   Registration Number / Date: VA0002155661 / 2019-06-07
              Application Title: *EXCLUSIVE* Kate Beckinsale and Pete Davidson Hold Hands Leaving The Motley Crue Show at The Whiskey A Go Go - set
                                 number BGUS_1521094 - subset ALIN - 31 images
                          Title: *EXCLUSIVE* Kate Beckinsale and Pete Davidson Hold Hands Leaving The Motley Crue Show at The Whiskey A Go Go - set
                                 number BGUS_1521094 - subset ALIN - 31 images. [Group registration of published photographs. 31 photographs. 2019-03-19 to
                                 2019-03-19]
                    Description: 31 photographs : Electronic file (eService)
          Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast Highway, Suite 200, Redondo Beach, CA, 90277,
                                 United States.
              Date of Creation: 2019
       Publication Date Range: 2019-03-19 to 2019-03-19
    Nation of First Publication: United States
    Authorship on Application: Brian Lindensmith; Domicile: United States. Authorship: photographs.
               Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the individual photographs included in this
                                 group.
                                 Regarding group registration: A group of published photographs may be registered on one application with one filing fee only under
                                 limited circumstances. ALL of the following are required: 1. All photographs (a) were created by the same author AND (b) are owned
                                 by the same copyright claimant AND (c) were published in the same calendar year AND 2. The group contains 750 photographs or less
                                 AND 3. A sequentially numbered list of photographs containing the title, file name and month of publication for each photograph
                                 included in the group must be uploaded along with other required application materials. The list must be submitted in an approved
                                 document format such as .XLS or .PDF. The file name for the numbered list must contain the title of the group and the Case Number
                                 assigned to the application.
                  Photographs: Published in March 2019 (31 photographs): 19617856, 19617857, 19617858, 19617859, 19617860, 19617861, 19617862, 19617863,
                                 19617864, 19617865, 19617866, 19617867, 19617868, 19617869, 19617870, 19617871, 19617872, 19617873, 19617874, 19617875,
                                 19617876, 19617877, 19617878, 19617879, 19617880, 19617881, 19617882, 19617883, 19617884, 19617885, 19617886
                        Names: Lindensmith, Brian
                                 BackGrid USA, Inc.




                                                                 Save, Print and Email (Help Page)

                                              Select Download Format Full Record           Format for Print/Save

                                              Enter your email address:                                        Email




                                                              Help Search History Titles Start Over

   Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home Page | Library of Congress
   Home Page




 2019-07-19 09:00:19                                                                                                                              Page 1 of 1
     Case 2:19-cv-10370-PA-JC
             Justin Bieber and Hailey Baldwin getDocument          1-1
                                                  some fresh air and       Filed
                                                                     sunshine       12/06/19
                                                                              in Laguna               Page
                                                                                        Beach - set number   67 of 92- 47 Page
                                                                                                           BGUS_1519172   images ID #:75




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = Justin Bieber and Hailey Baldwin get some fresh air and sunshine in Laguna
 Search Results: Displaying 1 of 1 entries




                      Justin Bieber and Hailey Baldwin get some fresh air and sunshine in Laguna...

               Type of Work: Visual Material
 Registration Number / Date: VA0002156158 / 2019-06-10
            Application Title: Justin Bieber and Hailey Baldwin get some fresh air and sunshine in Laguna Beach - set
                               number BGUS_1519172 - 47 images
                        Title: Justin Bieber and Hailey Baldwin get some fresh air and sunshine in Laguna Beach - set
                               number BGUS_1519172 - 47 images. [Group registration of published photographs. 47
                               photographs. 2019-03-16 to 2019-03-16]
                  Description: 47 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-03-16 to 2019-03-16
  Nation of First Publication: United States
  Authorship on Application: Maximillano Lopes Jr.; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in March 2019 (47 photographs): 19580991, 19580992, 19580993, 19580994,
                               19580995, 19580996, 19580997, 19580998, 19580999, 19581000, 19581001, 19581002,
                               19581003, 19581004, 19581005, 19581006, 19581007, 19581008, 19581009, 19581010,
                               19581011, 19581012, 19581013, 19581014, 19581015, 19581190, 19581191, 19581192,
                               19581193, 19581194, 19581195, 19581196, 19581197, 19581198, 19581199, 19581200,
                               19581201, 19581202, 19581203, 19581204, 19581205, 19581206, 19581207, 19581208,
                               19581209, 19581210, 19581211
                         Names: Lopes Jr., Maximillano
                                BackGrid USA, Inc.




                                                Save, Print and Email (Help Page)

                          Select Download Format Full Record                   Format for Print/Save



                          Enter your email address:                                                      Email
2019-06-28 09:01:04                                                                                                           Page 1 of 2
    Case 2:19-cv-10370-PA-JC
            Justin Bieber and Hailey Baldwin getDocument          1-1
                                                 some fresh air and       Filed
                                                                    sunshine       12/06/19
                                                                             in Laguna               Page
                                                                                       Beach - set number   68 of 92- 47 Page
                                                                                                          BGUS_1519172   images ID #:76




                                            Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-06-28 09:01:04                                                                                                          Page 2 of 2
     Case 2:19-cv-10370-PA-JC
           Jenna Johnson and Val Chmerkovskiy Document           1-1
                                              getting married with       Filed
                                                                   an ocean view - 12/06/19       Page 69
                                                                                   set number BGUS_1548886      of CLTN
                                                                                                           - subset 92 - 20
                                                                                                                         Page
                                                                                                                            imagesID #:77




 Public Catalog
  Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 Jenna Johnson and Val Chmerkovskiy getting married with an ocean view - set number BGUS_1548886 - subset CLTN
 Search Results: Displaying 1 of 1 entries




                      Jenna Johnson and Val Chmerkovskiy getting married with an ocean view - set...

               Type of Work: Visual Material
 Registration Number / Date: VA0002159823 / 2019-07-08
            Application Title: Jenna Johnson and Val Chmerkovskiy getting married with an ocean view - set number
                               BGUS_1548886 - subset CLTN - 20 images
                        Title: Jenna Johnson and Val Chmerkovskiy getting married with an ocean view - set number
                               BGUS_1548886 - subset CLTN - 20 images. [Group registration of published photographs.
                               20 photographs. 2019-04-13 to 2019-04-13]
                  Description: 20 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-04-13 to 2019-04-13
  Nation of First Publication: United States
  Authorship on Application: Clint Brewer; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in April 2019 (20 photographs): 20090580, 20090581, 20090583, 20090584,
                               20090585, 20090586, 20090587, 20090588, 20090589, 20090590, 20090591, 20090592,
                               20090593, 20090594, 20090595, 20090596, 20090597, 20090598, 20090599, 20090600
                      Names: Brewer, Clint
                               BackGrid USA, Inc.




                                                 Save, Print and Email (Help Page)
                          Select Download Format Full Record                    Format for Print/Save

                          Enter your email address:                                                      Email




2019-07-21 09:01:14                                                                                                            Page 1 of 2
    Case 2:19-cv-10370-PA-JC
          Jenna Johnson and Val Chmerkovskiy Document           1-1
                                             getting married with       Filed
                                                                  an ocean view - 12/06/19       Page 70
                                                                                  set number BGUS_1548886      of CLTN
                                                                                                          - subset 92 - 20
                                                                                                                        Page
                                                                                                                           imagesID #:78
                                             Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-07-21 09:01:14                                                                                                           Page 2 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 71 of 92 Page ID #:79
   *EXCLUSIVE* Kit Harington spotted out in Connecticut with a female companion **WEB MUST CALL FOR PRICING** - set number BGUS_1608042 - 16 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* Kit Harington spotted out in Connecticut with a female companion
 Search Results: Displaying 1 of 1 entries




                           *EXCLUSIVE* Kit Harington spotted out in Connecticut with a female...

               Type of Work: Visual Material
 Registration Number / Date: VA0002164909 / 2019-07-30
            Application Title: *EXCLUSIVE* Kit Harington spotted out in Connecticut with a female companion
                               **WEB MUST CALL FOR PRICING** - set number BGUS_1608042 - 16 images
                        Title: *EXCLUSIVE* Kit Harington spotted out in Connecticut with a female companion
                               **WEB MUST CALL FOR PRICING** - set number BGUS_1608042 - 16 images.
                               [Group registration of published photographs. 16 photographs. 2019-05-31 to 2019-05-31]
                  Description: 16 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-05-31 to 2019-05-31
  Nation of First Publication: United States
  Authorship on Application: Wagner Azevedo; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in May 2019 (16 photographs): 21298826, 21298827, 21298828, 21298829,
                               21298830, 21298831, 21298832, 21298833, 21298834, 21298835, 21298836, 21298837,
                               21298838, 21298839, 21298840, 21298841
                      Names: Azevedo, Wagner
                               BackGrid USA, Inc.




                                                    Save, Print and Email (Help Page)
                           Select Download Format Full Record                        Format for Print/Save

                           Enter your email address:                                                           Email




2019-08-20 09:00:59                                                                                                                   Page 1 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 72 of 92 Page ID #:80
   *EXCLUSIVE* Kit Harington spotted out in Connecticut with a female companion **WEB MUST CALL FOR PRICING** - set number BGUS_1608042 - 16 images
                                                Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-08-20 09:01:00                                                                                                                   Page 2 of 2
     Case*EXCLUSIVE*
          2:19-cv-10370-PA-JC                 Document
                     A naked man decides to sunbathe              1-1 Filed
                                                     in front of Alessandra       12/06/19
                                                                            Ambrosios beach house -Page    73
                                                                                                   set number   of 92 Page
                                                                                                              BGUS_1606737         ID #:81
                                                                                                                           - 14 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* A naked man decides to sunbathe in front of Alessandra Ambrosio's
 Search Results: Displaying 1 of 1 entries




                         *EXCLUSIVE* A naked man decides to sunbathe in front of Alessandra...

               Type of Work: Visual Material
 Registration Number / Date: VA0002164929 / 2019-08-13
            Application Title: *EXCLUSIVE* A naked man decides to sunbathe in front of Alessandra Ambrosio’s
                               beach house - set number BGUS_1606737 - 14 images
                        Title: *EXCLUSIVE* A naked man decides to sunbathe in front of Alessandra Ambrosio’s
                               beach house - set number BGUS_1606737 - 14 images. [Group registration of published
                               photographs. 14 photographs. 2019-05-30 to 2019-05-30]
                  Description: 14 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-05-30 to 2019-05-30
  Nation of First Publication: United States
  Authorship on Application: Silvio Antonio; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in May 2019 (14 photographs): 21274338, 21274339, 21274340, 21274341,
                               21274342, 21274343, 21274344, 21274345, 21274346, 21274347, 21274348, 21274349,
                               21274350, 21274351
                      Names: Antonio, Silvio
                               BackGrid USA, Inc.




                                                 Save, Print and Email (Help Page)
                          Select Download Format Full Record                     Format for Print/Save

                          Enter your email address:                                                       Email




2019-08-20 09:02:46                                                                                                             Page 1 of 2
    Case*EXCLUSIVE*
         2:19-cv-10370-PA-JC                 Document
                    A naked man decides to sunbathe              1-1 Filed
                                                    in front of Alessandra       12/06/19
                                                                           Ambrosios beach house -Page    74
                                                                                                  set number   of 92 Page
                                                                                                             BGUS_1606737         ID #:82
                                                                                                                          - 14 images
                                             Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-08-20 09:02:46                                                                                                            Page 2 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 75 of 92 Page ID #:83
*PREMIUM-EXCLUSIVE* Ric Flair has just been discharged from the hospital after 7 days of treatment **WEB EMBARGO UNTIL 12PM PST TODAY** - set number BGUS_1598705 - 11 images




          Public Catalog
          Copyright Catalog (1978 to present)
          Search Request: Left Anchored Title = *PREMIUM-
          EXCLUSIVE* Ric Flair has just been discharged from the hospital after
          Search Results: Displaying 1 of 1 entries




                                 *PREMIUM-EXCLUSIVE* Ric Flair has just been discharged from the hospital...

                        Type of Work: Visual Material
          Registration Number / Date: VA0002164942 / 2019-08-13
                     Application Title: *PREMIUM-EXCLUSIVE* Ric Flair has just been discharged from the hospital after 7
                                        days of treatment **WEB EMBARGO UNTIL 12PM PST TODAY** - set number
                                        BGUS_1598705 - 11 images
                                 Title: *PREMIUM-EXCLUSIVE* Ric Flair has just been discharged from the hospital after 7
                                        days of treatment **WEB EMBARGO UNTIL 12PM PST TODAY** - set number
                                        BGUS_1598705 - 11 images. [Group registration of published photographs. 11
                                        photographs. 2019-05-22 to 2019-05-22]
                           Description: 11 photographs : Electronic file (eService)
                 Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                        Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                     Date of Creation: 2019
              Publication Date Range: 2019-05-22 to 2019-05-22
           Nation of First Publication: United States
           Authorship on Application: August Heim; Domicile: United States. Authorship: photographs.
                      Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                        individual photographs included in this group.
                                        Regarding group registration: A group of published photographs may be registered on one
                                        application with one filing fee only under limited circumstances. ALL of the following are
                                        required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                        the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                        The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                        photographs containing the title, file name and month of publication for each photograph
                                        included in the group must be uploaded along with other required application materials.
                                        The list must be submitted in an approved document format such as .XLS or .PDF. The
                                        file name for the numbered list must contain the title of the group and the Case Number
                                        assigned to the application.
                         Photographs: Published in May 2019 (11 photographs): 21100843, 21100844, 21101307, 21101308,
                                        21101309, 21101310, 21101311, 21101312, 21101313, 21101314, 21101315
                               Names: Heim, August
                                        BackGrid USA, Inc.




                                                               Save, Print and Email (Help Page)
                                       Select Download Format Full Record                       Format for Print/Save

                                       Enter your email address:                                                           Email




        2019-08-20 09:02:12                                                                                                                       Page 1 of 2
                Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 76 of 92 Page ID #:84
*PREMIUM-EXCLUSIVE* Ric Flair has just been discharged from the hospital after 7 days of treatment **WEB EMBARGO UNTIL 12PM PST TODAY** - set number BGUS_1598705 - 11 images
                                                            Help Search History Titles Start Over

          Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
          Copyright Office Home Page | Library of Congress Home Page




        2019-08-20 09:02:12                                                                                                                       Page 2 of 2
     Case 2:19-cv-10370-PA-JC             Document
          *PREMIUM-EXCLUSIVE* Courteney Cox                 1-1
                                            celebrates her 55th       Filed
                                                                Birthday      12/06/19
                                                                         in Cabo                  Page
                                                                                 with friends! - set number 77 of 92 -Page
                                                                                                            BGUS_1629671         ID #:85
                                                                                                                         50 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *PREMIUM-
 EXCLUSIVE* Courteney Cox celebrates her 55th Birthday in Cabo with
 Search Results: Displaying 1 of 1 entries




                *PREMIUM-EXCLUSIVE* Courteney Cox celebrates her 55th Birthday in Cabo with...

               Type of Work: Visual Material
 Registration Number / Date: VA0002166354 / 2019-07-24
            Application Title: *PREMIUM-EXCLUSIVE* Courteney Cox celebrates her 55th Birthday in Cabo with
                               friends! - set number BGUS_1629671 - 50 images
                        Title: *PREMIUM-EXCLUSIVE* Courteney Cox celebrates her 55th Birthday in Cabo with
                               friends! - set number BGUS_1629671 - 50 images. [Group registration of published
                               photographs. 50 photographs. 2019-06-19 to 2019-06-19]
                  Description: 50 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-06-19 to 2019-06-19
  Nation of First Publication: United States
  Authorship on Application: Mario Diaz; Domicile: Mexico. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in June 2019 (50 photographs): 21713093, 21713094, 21713095, 21713096,
                               21713097, 21713098, 21713099, 21713100, 21713101, 21713102, 21713103, 21713104,
                               21713105, 21713106, 21713107, 21713108, 21713109, 21713110, 21713111, 21713112,
                               21713113, 21713114, 21713115, 21713116, 21713117, 21713118, 21713119, 21713120,
                               21713121, 21713122, 21713123, 21713124, 21713125, 21713126, 21713127, 21713128,
                               21713129, 21713130, 21713131, 21713132, 21713133, 21713134, 21713135, 21713136,
                               21713137, 21713138, 21713139, 21713140, 21713141, 21713142
                      Names: Diaz, Mario
                               BackGrid USA, Inc.




                                                Save, Print and Email (Help Page)
                          Select Download Format Full Record                   Format for Print/Save


                          Enter your email address:                                                      Email
2019-08-27 09:00:21                                                                                                           Page 1 of 2
    Case 2:19-cv-10370-PA-JC             Document
         *PREMIUM-EXCLUSIVE* Courteney Cox                 1-1
                                           celebrates her 55th       Filed
                                                               Birthday      12/06/19
                                                                        in Cabo                  Page
                                                                                with friends! - set number 78 of 92 -Page
                                                                                                           BGUS_1629671         ID #:86
                                                                                                                        50 images




                                            Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-08-27 09:00:21                                                                                                          Page 2 of 2
     Case 2:19-cv-10370-PA-JC
             *EXCLUSIVE* Camila Cabello and Document        1-1
                                            Matthew Hussey go hand inFiled   12/06/19
                                                                     hand in Hollywood         Page
                                                                                       - set number    79 of 92- 18 images
                                                                                                    BGUS_1587782    Page ID #:87




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Camila Cabello and Matthew Hussey go hand in hand in
 Search Results: Displaying 1 of 1 entries




                *EXCLUSIVE* Camila Cabello and Matthew Hussey go hand in hand in Hollywood...

               Type of Work: Visual Material
 Registration Number / Date: VA0002166361 / 2019-07-24
            Application Title: *EXCLUSIVE* Camila Cabello and Matthew Hussey go hand in hand in Hollywood - set
                               number BGUS_1587782 - 18 images
                        Title: *EXCLUSIVE* Camila Cabello and Matthew Hussey go hand in hand in Hollywood - set
                               number BGUS_1587782 - 18 images. [Group registration of published photographs. 18
                               photographs. 2019-05-13 to 2019-05-13]
                  Description: 18 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-05-13 to 2019-05-13
  Nation of First Publication: United States
  Authorship on Application: Ryan Fuertes; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in May 2019 (18 photographs): 20846953, 20846954, 20846955, 20846956,
                               20846957, 20846958, 20847217, 20847218, 20847219, 20847220, 20847221, 20847222,
                               20847223, 20847224, 20847225, 20847226, 20847227, 20847228
                        Names: Fuertes, Ryan
                               BackGrid USA, Inc.




                                              Save, Print and Email (Help Page)
                        Select Download Format Full Record                 Format for Print/Save

                        Enter your email address:                                                 Email




                                           Help Search History Titles Start Over

2019-08-27 09:00:23                                                                                                    Page 1 of 2
    Case 2:19-cv-10370-PA-JC
            *EXCLUSIVE* Camila Cabello and Document        1-1
                                           Matthew Hussey go hand inFiled   12/06/19
                                                                    hand in Hollywood         Page
                                                                                      - set number    80 of 92- 18 images
                                                                                                   BGUS_1587782    Page ID #:88
Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-08-27 09:00:23                                                                                                   Page 2 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 81 of 92 Page ID #:89
   *EXCLUSIVE* Josh Duhamel has a Memorial Day lunch with a beautiful brunette **WEB MUST CALL FOR PRICING** - set number BGUS_1603722 - 50 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title =
 *EXCLUSIVE* Josh Duhamel has a Memorial Day lunch with a beautiful brunette
 Search Results: Displaying 1 of 1 entries




                   *EXCLUSIVE* Josh Duhamel has a Memorial Day lunch with a beautiful brunette...

               Type of Work: Visual Material
 Registration Number / Date: VA0002166364 / 2019-07-24
            Application Title: *EXCLUSIVE* Josh Duhamel has a Memorial Day lunch with a beautiful brunette
                               **WEB MUST CALL FOR PRICING** - set number BGUS_1603722 - 50 images
                        Title: *EXCLUSIVE* Josh Duhamel has a Memorial Day lunch with a beautiful brunette
                               **WEB MUST CALL FOR PRICING** - set number BGUS_1603722 - 50 images.
                               [Group registration of published photographs. 50 photographs. 2019-05-28 to 2019-05-28]
                  Description: 50 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-05-28 to 2019-05-28
  Nation of First Publication: United States
  Authorship on Application: Adriano Camolese; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in May 2019 (50 photographs): 21223260, 21223261, 21223262, 21223263,
                               21223264, 21223265, 21223266, 21223267, 21223268, 21223269, 21223270, 21223271,
                               21223272, 21223273, 21223274, 21223275, 21223276, 21223277, 21223278, 21223279,
                               21223280, 21223281, 21223282, 21223283, 21223284, 21223285, 21223286, 21223287,
                               21223288, 21223289, 21223290, 21223291, 21223292, 21223293, 21223294, 21223295,
                               21223296, 21223297, 21223298, 21223299, 21223300, 21223301, 21223302, 21223303,
                               21223304, 21223305, 21223306, 21223307, 21223308, 21223309
                      Names: Camolese, Adriano
                               BackGrid USA, Inc.




                                                   Save, Print and Email (Help Page)
                           Select Download Format Full Record                       Format for Print/Save

                           Enter your email address:                                                          Email

2019-08-27 09:00:26                                                                                                                  Page 1 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 82 of 92 Page ID #:90
   *EXCLUSIVE* Josh Duhamel has a Memorial Day lunch with a beautiful brunette **WEB MUST CALL FOR PRICING** - set number BGUS_1603722 - 50 images




                                                Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-08-27 09:00:26                                                                                                                  Page 2 of 2
     Case 2:19-cv-10370-PA-JC                 Document
           *EXCLUSIVE* Ric Flair throws em back                  1-1
                                                in Auburn with his        Filed
                                                                   family after     12/06/19
                                                                                recent health scare - setPage    83 of 92 -Page
                                                                                                          number BGUS_1634416 3 imagesID #:91




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Ric Flair throws 'em back in Auburn with his family after recent
 Search Results: Displaying 1 of 1 entries




                         *EXCLUSIVE* Ric Flair throws 'em back in Auburn with his family after...

               Type of Work: Visual Material
 Registration Number / Date: VA0002171915 / 2019-09-21
            Application Title: *EXCLUSIVE* Ric Flair throws ’em back in Auburn with his family after recent health
                               scare - set number BGUS_1634416 - 3 images
                        Title: *EXCLUSIVE* Ric Flair throws ’em back in Auburn with his family after recent health
                               scare - set number BGUS_1634416 - 3 images. [Group registration of published
                               photographs. 3 photographs. 2019-06-24 to 2019-06-24]
                  Description: 3 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-06-24 to 2019-06-24
  Nation of First Publication: United States
  Authorship on Application: August Heim; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in June 2019 (3 photographs): 21826092, 21826093, 21826094
                      Names: Heim, August
                               BackGrid USA, Inc.




                                                  Save, Print and Email (Help Page)
                          Select Download Format Full Record                      Format for Print/Save

                          Enter your email address:                                                         Email




                                               Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
2019-10-03 09:00:39                                                                                                                Page 1 of 2
    Case 2:19-cv-10370-PA-JC                 Document
          *EXCLUSIVE* Ric Flair throws em back                  1-1
                                               in Auburn with his        Filed
                                                                  family after     12/06/19
                                                                               recent health scare - setPage    84 of 92 -Page
                                                                                                         number BGUS_1634416 3 imagesID #:92
Copyright Office Home Page | Library of Congress Home Page




2019-10-03 09:00:39                                                                                                               Page 2 of 2
     Case 2:19-cv-10370-PA-JC               Document
              *EXCLUSIVE* Chris Pratt lunches                 1-1 Schwarzenegger!
                                              with new bride Katherine Filed 12/06/19      Page
                                                                                  - set number     85 of 92
                                                                                               BGUS_1655546        Page ID #:93
                                                                                                            - 28 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Chris Pratt lunches with new bride Katherine
 Search Results: Displaying 1 of 1 entries




                   *EXCLUSIVE* Chris Pratt lunches with new bride Katherine Schwarzenegger! -...

               Type of Work: Visual Material
 Registration Number / Date: VA0002174227 / 2019-10-09
            Application Title: *EXCLUSIVE* Chris Pratt lunches with new bride Katherine Schwarzenegger! - set
                               number BGUS_1655546 - 28 images
                        Title: *EXCLUSIVE* Chris Pratt lunches with new bride Katherine Schwarzenegger! - set
                               number BGUS_1655546 - 28 images. [Group registration of published photographs. 28
                               photographs. 2019-07-14 to 2019-07-14]
                  Description: 28 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-07-14 to 2019-07-14
  Nation of First Publication: United States
  Authorship on Application: Wallace Goodwin; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in July 2019 (28 photographs): 22230734, 22230735, 22230736, 22230737,
                               22230738, 22230739, 22230740, 22230741, 22230742, 22230743, 22230744, 22230745,
                               22230746, 22230747, 22230748, 22230749, 22230750, 22230751, 22230752, 22230753,
                               22230754, 22230755, 22230756, 22230757, 22230758, 22230759, 22230760, 22230761
                      Names: Goodwin, Wallace
                               BackGrid USA, Inc.




                                             Save, Print and Email (Help Page)
                        Select Download Format Full Record                Format for Print/Save

                        Enter your email address:                                                 Email




2019-10-20 09:00:33                                                                                                   Page 1 of 2
    Case 2:19-cv-10370-PA-JC               Document
             *EXCLUSIVE* Chris Pratt lunches                 1-1 Schwarzenegger!
                                             with new bride Katherine Filed 12/06/19      Page
                                                                                 - set number     86 of 92
                                                                                              BGUS_1655546        Page ID #:94
                                                                                                           - 28 images
                                          Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-10-20 09:00:33                                                                                                  Page 2 of 2
           Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 87 of 92 Page ID #:95
*EXCLUSIVE* Olivia Culpo Hold Hands In Mexico With Panthers Running Back Christian McCaffrey **WEB MUST CALL FOR PRICING** - set number BGUS_1649801 - 50 images




     Public Catalog
     Copyright Catalog (1978 to present)
     Search Request: Left Anchored Title =
     *EXCLUSIVE* Olivia Culpo Hold Hands In Mexico With Panthers Running Back
     Search Results: Displaying 1 of 1 entries




                         *EXCLUSIVE* Olivia Culpo Hold Hands In Mexico With Panthers Running Back...

                   Type of Work: Visual Material
     Registration Number / Date: VA0002176066 / 2019-10-04
                Application Title: *EXCLUSIVE* Olivia Culpo Hold Hands In Mexico With Panthers Running Back
                                   Christian McCaffrey **WEB MUST CALL FOR PRICING** - set number
                                   BGUS_1649801 - 50 images
                            Title: *EXCLUSIVE* Olivia Culpo Hold Hands In Mexico With Panthers Running Back
                                   Christian McCaffrey **WEB MUST CALL FOR PRICING** - set number
                                   BGUS_1649801 - 50 images. [Group registration of published photographs. 50
                                   photographs. 2019-07-09 to 2019-07-09]
                      Description: 50 photographs : Electronic file (eService)
            Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                   Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                Date of Creation: 2019
         Publication Date Range: 2019-07-09 to 2019-07-09
      Nation of First Publication: United States
      Authorship on Application: Mario Diaz; Domicile: Mexico. Authorship: photographs.
                 Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                   individual photographs included in this group.
                                   Regarding group registration: A group of published photographs may be registered on one
                                   application with one filing fee only under limited circumstances. ALL of the following are
                                   required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                   the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                   The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                   photographs containing the title, file name and month of publication for each photograph
                                   included in the group must be uploaded along with other required application materials.
                                   The list must be submitted in an approved document format such as .XLS or .PDF. The
                                   file name for the numbered list must contain the title of the group and the Case Number
                                   assigned to the application.
                    Photographs: Published in July 2019 (50 photographs): 22118132, 22118133, 22118134, 22118135,
                                   22118136, 22118137, 22118138, 22118139, 22118140, 22118141, 22118142, 22118143,
                                   22118144, 22118145, 22118146, 22118147, 22118148, 22118149, 22118150, 22118151,
                                   22118152, 22118153, 22118154, 22118155, 22118156, 22118157, 22118158, 22118159,
                                   22118160, 22118161, 22118162, 22118163, 22118164, 22118165, 22118166, 22118167,
                                   22118168, 22118169, 22118170, 22118171, 22118172, 22118173, 22118174, 22118175,
                                   22118176, 22118177, 22118178, 22118179, 22118180, 22118181
                          Names: Diaz, Mario
                                   BackGrid USA, Inc.




                                                         Save, Print and Email (Help Page)


                                 Select Download Format Full Record                      Format for Print/Save
   2019-11-03 09:00:28                                                                                                                     Page 1 of 2
           Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 88 of 92 Page ID #:96
*EXCLUSIVE* Olivia Culpo Hold Hands In Mexico With Panthers Running Back Christian McCaffrey **WEB MUST CALL FOR PRICING** - set number BGUS_1649801 - 50 images


                                 Enter your email address:                                                          Email




                                                      Help Search History Titles Start Over

    Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
    Copyright Office Home Page | Library of Congress Home Page




   2019-11-03 09:00:28                                                                                                                     Page 2 of 2
           Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 89 of 92 Page ID #:97
*PREMIUM-EXCLUSIVE* A-Rod pulls a fast one for his Fiance J-Los 50th Birthday! Gifts Jennifer a blazing HOT Porsche! - set number BGUS_1665854 - subset CAMA - 47 images




     Public Catalog
     Copyright Catalog (1978 to present)
     Search Request: Left Anchored Title = *PREMIUM-EXCLUSIVE* A-Rod pulls a fast one for his Fiance J-
     Lo's 50th Birthday! Gifts Jennifer a blazing HOT Porsche! - set number BGUS_1665854 - subset CAMA
     Search Results: Displaying 1 of 1 entries




                              *PREMIUM-EXCLUSIVE* A-Rod pulls a fast one for his Fiance J-Lo's 50th...

                   Type of Work: Visual Material
     Registration Number / Date: VA0002177397 / 2019-10-21
                Application Title: *PREMIUM-EXCLUSIVE* A-Rod pulls a fast one for his Fiance J-Lo’s 50th Birthday!
                                   Gifts Jennifer a blazing HOT Porsche! - set number BGUS_1665854 - subset CAMA - 47
                                   images
                            Title: *PREMIUM-EXCLUSIVE* A-Rod pulls a fast one for his Fiance J-Lo’s 50th Birthday!
                                   Gifts Jennifer a blazing HOT Porsche! - set number BGUS_1665854 - subset CAMA - 47
                                   images. [Group registration of published photographs. 47 photographs. 2019-07-24 to
                                   2019-07-24]
                      Description: 47 photographs : Electronic file (eService)
            Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                                   Highway, Suite 200, Redondo Beach, CA, 90277, United States.
                Date of Creation: 2019
         Publication Date Range: 2019-07-24 to 2019-07-24
      Nation of First Publication: United States
      Authorship on Application: Carlos Marques; Domicile: United States. Authorship: photographs.
                 Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                                   individual photographs included in this group.
                                   Regarding group registration: A group of published photographs may be registered on one
                                   application with one filing fee only under limited circumstances. ALL of the following are
                                   required: 1. All photographs (a) were created by the same author AND (b) are owned by
                                   the same copyright claimant AND (c) were published in the same calendar year AND 2.
                                   The group contains 750 photographs or less AND 3. A sequentially numbered list of
                                   photographs containing the title, file name and month of publication for each photograph
                                   included in the group must be uploaded along with other required application materials.
                                   The list must be submitted in an approved document format such as .XLS or .PDF. The
                                   file name for the numbered list must contain the title of the group and the Case Number
                                   assigned to the application.
                    Photographs: Published in July 2019 (47 photographs): 22424554, 22424555, 22424556, 22424557,
                                   22424558, 22424559, 22424560, 22424561, 22424562, 22424563, 22424564, 22424565,
                                   22424566, 22424567, 22424568, 22424569, 22424570, 22424571, 22424572, 22424573,
                                   22424574, 22424575, 22424576, 22424577, 22424578, 22424579, 22424580, 22424581,
                                   22424582, 22424583, 22424584, 22424585, 22424586, 22424587, 22424588, 22424589,
                                   22424590, 22424591, 22424592, 22424593, 22424594, 22424595, 22424604, 22424605,
                                   22424616, 22424619, 22424621
                          Names: Marques, Carlos
                                   BackGrid USA, Inc.




                                                            Save, Print and Email (Help Page)


                                  Select Download Format Full Record                          Format for Print/Save
   2019-11-16 09:00:24                                                                                                                            Page 1 of 2
           Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 90 of 92 Page ID #:98
*PREMIUM-EXCLUSIVE* A-Rod pulls a fast one for his Fiance J-Los 50th Birthday! Gifts Jennifer a blazing HOT Porsche! - set number BGUS_1665854 - subset CAMA - 47 images


                                  Enter your email address:                                                               Email




                                                        Help Search History Titles Start Over

     Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
     Copyright Office Home Page | Library of Congress Home Page




   2019-11-16 09:00:24                                                                                                                            Page 2 of 2
     Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 91 of 92 Page ID #:99
    *EXCLUSIVE* Hailey Bieber arrives under a giant tent ahead of her wedding - ** WEB MUST CALL FOR PRICING ** - set number BGUS_1737581 - 6 images




 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Hailey Bieber arrives under a giant tent ahead of her wedding - **
 Search Results: Displaying 1 of 1 entries




                      *EXCLUSIVE* Hailey Bieber arrives under a giant tent ahead of her wedding -...

               Type of Work: Visual Material
 Registration Number / Date: VA0002178682 / 2019-10-25
            Application Title: *EXCLUSIVE* Hailey Bieber arrives under a giant tent ahead of her wedding - ** WEB
                               MUST CALL FOR PRICING ** - set number BGUS_1737581 - 6 images
                        Title: *EXCLUSIVE* Hailey Bieber arrives under a giant tent ahead of her wedding - ** WEB
                               MUST CALL FOR PRICING ** - set number BGUS_1737581 - 6 images. [Group
                               registration of published photographs. 6 photographs. 2019-10-01 to 2019-10-01]
                  Description: 6 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-10-01 to 2019-10-01
  Nation of First Publication: United States
  Authorship on Application: August Heim; Domicile: United States. Authorship: photographs.
             Copyright Note: C.O. correspondence.
                               Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in October 2019 (6 photographs): 23820876, 23820877, 23820878, 23820879,
                               23820880, 23820881
                      Names: Heim, August
                               BackGrid USA, Inc.




                                                    Save, Print and Email (Help Page)
                           Select Download Format Full Record                         Format for Print/Save

                           Enter your email address:                                                             Email




                                                 Help Search History Titles Start Over

2019-11-22 09:00:19                                                                                                                     Page 1 of 2
    Case 2:19-cv-10370-PA-JC Document 1-1 Filed 12/06/19 Page 92 of 92 Page ID #:100
    *EXCLUSIVE* Hailey Bieber arrives under a giant tent ahead of her wedding - ** WEB MUST CALL FOR PRICING ** - set number BGUS_1737581 - 6 images
Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-11-22 09:00:19                                                                                                                     Page 2 of 2
